Exhibit 10.1

 

EXECUTION COPY

 

 

 

--------------------------------------------------------------------------------

 

LGI/SUMISHO SUPER MEDIA, LP

 

AGREEMENT OF LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------

 

 

Dated as of October 23, 2009

 

 

THE UNITS REPRESENTING THE PARTNERSHIP INTERESTS IN THIS LIMITED PARTNERSHIP
HAVE NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR
STATE SECURITIES AUTHORITIES AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
ACCEPTABLE TO THE GENERAL PARTNER THAT REGISTRATION IS NOT REQUIRED.  THE SALE
OR OTHER TRANSFER OF THE UNITS IS ALSO RESTRICTED BY CERTAIN PROVISIONS IN THIS
AGREEMENT.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I FORMATION AND DEFINITIONS

1

 

 

 

1.1

Formation

1

 

 

 

1.2

Name

1

 

 

 

1.3

Partners

2

 

 

 

1.4

Units; Percentage Interests

2

 

 

 

1.5

Principal Office; Registered Office and Agent

2

 

 

 

1.6

Foreign Qualification

2

 

 

 

1.7

Term

2

 

 

 

1.8

Definitions

2

 

 

 

ARTICLE II PURPOSES AND POWERS

13

 

 

 

2.1

Purpose

13

 

 

 

2.2

Other Purposes

14

 

 

 

2.3

Powers

14

 

 

 

ARTICLE III CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

14

 

 

 

3.1

Contributions

14

 

 

 

3.2

Additional Capital Contributions

14

 

 

 

3.3

Capital Accounts

15

 

 

 

3.4

Loans by Limited Partners

16

 

 

 

3.5

Transfer

16

 

 

 

3.6

Adjustments

16

 

 

 

3.7

Market Value Adjustments

16

 

 

 

3.8

No Withdrawal of Capital

17

 

 

 

3.9

No Interest on Capital

17

 

 

 

3.10

Adjustment to Number of Units Outstanding

17

 

 

 

3.11

JCOM Share Accounts

17

 

 

 

ARTICLE IV ALLOCATION OF NET INCOME AND NET LOSSES

17

 

 

 

4.1

Allocation of Net Income and Net Loss

17

 

 

 

4.2

Qualified Income Offset

18

 

 

 

4.3

Limit on Loss Allocations

18

 

 

 

4.4

Compliance with Code

18

 

 

 

4.5

Tax Allocations — § 704(c)

18

 

 

 

4.6

Allocation on Transfer

18

 

 

 

ARTICLE V DISTRIBUTIONS

18

 

i

--------------------------------------------------------------------------------


 

5.1

Distributions Generally

18

 

 

 

5.2

Payment

19

 

 

 

5.3

Withholding

19

 

 

 

5.4

Distribution Limitation

19

 

 

 

ARTICLE VI MANAGEMENT

20

 

 

 

6.1

Admission and Authority of the General Partner

20

 

 

 

6.2

Management Committee Composition; Appointment and Removal of Managers

20

 

 

 

6.3

Management Committee Recommendations

21

 

 

 

6.4

Action by General Partner

21

 

 

 

6.5

JCOM Governance

21

 

 

 

ARTICLE VII PROCEDURAL REQUIREMENTS — MEETINGS OF LIMITED PARTNERS AND THE
MANAGEMENT COMMITTEE

21

 

 

 

7.1

Management Committee Meetings

21

 

 

 

7.2

Limited Partner Voting Rights; Limited Partner Meetings

22

 

 

 

7.3

Place

22

 

 

 

7.4

Notice

22

 

 

 

7.5

Waiver of Notice

22

 

 

 

7.6

Record Date

22

 

 

 

7.7

Quorum; Manner of Acting

22

 

 

 

7.8

Proxies

23

 

 

 

7.9

Meetings by Telephone or Video

23

 

 

 

7.10

Action Without a Meeting

23

 

 

 

7.11

Minutes of Meetings

23

 

 

 

ARTICLE VIII LIABILITY OF PARTNERS AND MANAGERS

23

 

 

 

8.1

Limited Liability

23

 

 

 

8.2

Capital Contribution

23

 

 

 

8.3

Capital Return

23

 

 

 

8.4

Reliance

24

 

 

 

8.5

Management of Affairs

24

 

 

 

ARTICLE IX EXCULPATION AND INDEMNIFICATION OF GENERAL PARTNER, GP REPRESENTATIVE
AND MANAGERS

24

 

 

 

9.1

Standard of Care

24

 

 

 

9.2

Exculpation

25

 

 

 

9.3

Indemnification

25

 

 

 

9.4

Expense Advancement

25

 

ii

--------------------------------------------------------------------------------


 

9.5

Insurance

25

 

 

 

9.6

Indemnification of Others

25

 

 

 

9.7

Rights Not Exclusive

26

 

 

 

ARTICLE X ACCOUNTING AND REPORTING

26

 

 

 

10.1

Fiscal Year

26

 

 

 

10.2

Tax Accounting Method

26

 

 

 

10.3

Tax Classification and Elections

26

 

 

 

10.4

Returns

26

 

 

 

10.5

Reports; Annual Financial Statements; Regulatory Reporting Obligations

26

 

 

 

10.6

Books and Records

27

 

 

 

10.7

Information

27

 

 

 

10.8

Banking

28

 

 

 

10.9

Tax Matters Partner

28

 

 

 

10.10

No General Partnership

28

 

 

 

ARTICLE XI DISSOLUTION

29

 

 

 

11.1

Dissolution

29

 

 

 

11.2

Events of Withdrawal

30

 

 

 

11.3

Continuation

30

 

 

 

ARTICLE XII LIQUIDATION

31

 

 

 

12.1

Liquidation

31

 

 

 

12.2

Tax Termination

31

 

 

 

12.3

Priority of Payment

31

 

 

 

12.4

Liquidating Distributions

32

 

 

 

12.5

No Restoration Obligation

32

 

 

 

12.6

Liquidating Reports

32

 

 

 

12.7

Certificate of Cancellation

33

 

 

 

ARTICLE XIII TRANSFER RESTRICTIONS

33

 

 

 

13.1

General Restriction

33

 

 

 

13.2

Permitted Transferee

33

 

 

 

13.3

General Conditions on Transfers

33

 

 

 

13.4

Transfer or Redemption of Units

34

 

 

 

13.5

Procedures for Transfer or Redemption of Units

36

 

 

 

13.6

Rights of Transferees

37

 

 

 

13.7

Security Interest

37

 

 

 

ARTICLE XIV COVENANTS

37

 

iii

--------------------------------------------------------------------------------


 

14.1

Confidentiality

37

 

 

 

14.2

Consolidation Cooperation

38

 

 

 

14.3

[Intentionally Omitted.]

38

 

 

 

14.4

Participation Right

38

 

 

 

14.5

JCOM Merger Shares

39

 

 

 

14.6

Voting Agreement

39

 

 

 

ARTICLE XV DISPUTES

40

 

 

 

15.1

Resolution by the Parties

40

 

 

 

15.2

Resolution by Arbitration

40

 

 

 

15.3

Waiver of Immunities

40

 

 

 

ARTICLE XVI GENERAL PROVISIONS

40

 

 

 

16.1

Representations

40

 

 

 

16.2

Unregistered Interests

41

 

 

 

16.3

Waiver of Dissolution Rights

41

 

 

 

16.4

Waivers and Consents Generally

41

 

 

 

16.5

Equitable Relief

41

 

 

 

16.6

Remedies for Breach

42

 

 

 

16.7

Limitation of Liability

42

 

 

 

16.8

Amendments

42

 

 

 

16.9

Third-Party Rights

42

 

 

 

16.10

Counterparts

42

 

 

 

16.11

Notice

42

 

 

 

16.12

Partial Invalidity

42

 

 

 

16.13

Costs

43

 

 

 

16.14

Entire Agreement

43

 

 

 

16.15

Benefit

43

 

 

 

16.16

Binding Effect

43

 

 

 

16.17

Further Assurances

43

 

 

 

16.18

Headings

43

 

 

 

16.19

Terms

43

 

 

 

16.20

Governing Law

43

 

 

 

16.21

English Language

43

 

 

 

16.22

LMI Guarantee

43

 

 

 

16.23

Registration Rights Agreement

43

 

iv

--------------------------------------------------------------------------------


 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

LGI/SUMISHO SUPER MEDIA, LP

 

A DELAWARE LIMITED PARTNERSHIP

 

This Limited Partnership Agreement of LGI/Sumisho Super Media, LP, a Delaware
limited partnership, is entered into as of this 23rd day of October, 2009, by
and among Liberty Japan, Inc., a corporation formed under the laws of the State
of Delaware, as the General Partner and as a Limited Partner, Liberty
Jupiter, Inc., a corporation formed under the laws of the State of Delaware
(“Liberty Jupiter”), as a Limited Partner, and Sumitomo Corporation, a
corporation formed under the laws of Japan (“SC”), as a Limited Partner; and,
solely with respect to 16.22 hereof, LGI International, Inc., f/k/a Liberty
Media International, Inc., a corporation formed under the laws of the State of
Delaware (“LMI”).

 

In consideration of the mutual promises and obligations contained in this
Agreement, and with the intent of being legally bound, the parties agree as
follows:

 

ARTICLE I

 

FORMATION AND DEFINITIONS

 

1.1           Formation.  The Partnership was originally formed on July 16,
2002, as Liberty Netherlands, Inc., a corporation formed under the laws of the
State of Delaware and changed its name to Liberty Japan IV, Inc. on April 2,
2003.  The Partnership converted from a corporation into a limited liability
company formed under the laws of the State of Delaware and called LMI Japan IV,
LLC pursuant to a Certificate of Conversion and a Certificate of Formation, each
of which were filed on July 19, 2004 with the Delaware Secretary of State
pursuant to the Delaware Limited Liability Company Act.  The Partnership changed
its name to LMI/Sumisho Super Media, LLC pursuant to a Certificate of Amendment
to the Certificate of Formation which was filed on October 20, 2004 with the
Delaware Secretary of State pursuant to the Delaware Limited Liability Company
Act.  The Partnership changed its name to LGI/Sumisho Super Media, LLC pursuant
to a second Certificate of Amendment to the Certificate of Formation which was
filed on February 24, 2006 with the Delaware Secretary of State pursuant to the
Delaware Limited Liability Company Act.   The Partnership converted from a
limited liability company into a limited partnership organized pursuant to the
provisions of the Act pursuant to a Certificate of Conversion and the
Certificate, each of which were filed on October 22, 2009 with the Delaware
Secretary of State pursuant to the Act, to be effective as of October 23, 2009. 
Pursuant to the conversion, Liberty Japan, Inc. became the general partner of
the Partnership and one of the Units held by Liberty Japan, Inc. became a Unit
representing a general partnership interest in the Partnership.  The rights and
liabilities of the Partners shall be as provided for in the Act if not otherwise
expressly provided for in this Agreement.  In the event of any inconsistency
between this Agreement and the Act, this Agreement shall control to the greatest
extent permitted by the Act.

 

1.2           Name.  The name of the Partnership shall be LGI/Sumisho Super
Media, LP in English; provided that the Partnership will be referred to in
Japanese as Sumisho/LGI Super Media, LP.  The business of the Partnership will
be conducted under such names, as well as any other name or names as the
Partnership may from time to time determine.

 

1

--------------------------------------------------------------------------------


 

1.3           Partners.  The address of the Partnership and of each Partner as
of the date of this Agreement is set forth on the attached Exhibit A.

 

1.4           Units; Percentage Interests.  The Units held by, and the
Percentage Interests of, each Partner as of the date of this Agreement are set
forth on the attached Exhibit B.

 

1.5           Principal Office; Registered Office and Agent.  The principal
office of the Partnership is located at 12300 Liberty Boulevard, Englewood,
Colorado, 80112, or at such other place as the General Partner may from time to
time designate.  The Partnership may conduct business at such additional places
as the General Partner deems advisable.  The registered office of the
Partnership in Delaware is located at 2711 Centerville Road, Suite 400,
Wilmington, Delaware, and its registered agent is The Prentice-Hall Corporation
System, Inc.  The Partnership may change its registered office or registered
agent in Delaware in accordance with the Act.  The Partnership previously
instructed JCOM to send any information provided to the Partnership in its
capacity as a shareholder of JCOM to both the Partnership’s principal office and
to the Partnership c/o SC Partner at the address for SC Partner set forth on
Exhibit A.

 

1.6           Foreign Qualification.  The Partnership will apply for any
required certificate of authority to do business in any other state or
jurisdiction, as required or appropriate and will file such other certificates
and instruments as may be required or appropriate from time to time in
connection with its formation, existence and operation.

 

1.7           Term.  The Partnership became effective as a limited partnership
on the date its Certificate was filed with the Delaware Secretary of State and
will continue in effect, unless and until a Dissolution occurs and the
Certificate is cancelled in accordance with the Act.

 

1.8           Definitions.  The following terms used in this Agreement have the
corresponding meanings set forth below.

 

Acquired Units:

 

as defined in 13.4(b)(ii).

 

 

 

Act:

 

the Delaware Revised Uniform Limited Partnership Act, 6 Del. Code Ann. tit. 6,
§§ 17-101, et seq., as it may be amended from time to time, and any successor to
the Act.

 

 

 

Additional Contribution:

 

as defined in 3.2(a).

 

 

 

Additional Contribution Notice:

 

as defined in 3.2(a).

 

 

 

Adjusted Capital Account Deficit:

 

with respect to any Partner, the deficit balance, if any, in such Partner’s
Capital Account as of the end of the relevant taxable year, after crediting to
such Capital Account any amounts which such Partner is obligated to restore to
the Partnership upon liquidation of such Partner’s interest in the Partnership
and debiting to such Capital Account the items described in
§ 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

 

 

Adjustment Transaction:

 

as defined in 3.10.

 

2

--------------------------------------------------------------------------------


 

Affiliate:

 

with respect to a Person, any other Person that directly or indirectly Controls,
is Controlled by, or is under common Control with, such Person; provided, that
for purposes of 14.4, “Affiliate” includes only any other Person that directly
or indirectly is Controlled by such Person and the common stock of which is not
publicly-traded.

 

 

 

Agreement:

 

this Limited Partnership Agreement, as it may be amended, supplemented or
restated from time to time.

 

 

 

Assuming Partner:

 

as defined in 12.4.

 

 

 

Bankruptcy:

 

a Person will be deemed bankrupt if:

 

 

 

 

 

(a) any proceeding is commenced against such Person as “debtor” for any relief
under bankruptcy or insolvency laws, or laws relating to the relief of debtors,
reorganizations, civil rehabilitations, arrangements, compositions, or
extensions, or such Person becomes subject to procedures for provisional or
final attachment in respect of all or a material portion of its assets, and
(i) such proceeding is not dismissed or stayed within 120 days after such
proceeding has commenced, or (ii) an order for relief against such Person is
granted, or (b) such Person commences any proceeding for relief under bankruptcy
or insolvency laws or laws relating to the relief of debtors, reorganizations,
civil rehabilitations, arrangements, compositions, or extensions.

 

 

 

Book Value:

 

with respect to any asset, the asset’s adjusted basis for U.S. federal income
tax purposes, except as follows:

 

 

 

 

 

(a) the initial Book Value of any asset contributed (or deemed contributed under
§ 1.708-1(b)(4) of the Regulations) by a Partner to the Partnership will be the
asset’s Fair Market Value at the time of the contribution;

 

 

 

 

 

(b) the Book Value of all Partnership assets will be adjusted to equal their
respective Fair Market Values:  (i) as of (A) the acquisition of an additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution, or (B) the distribution by the
Partnership to a Partner of more than a de minimis amount of Partnership
property as consideration for an interest in the Partnership; and (ii) as of the
liquidation of the Partnership within the meaning of Regulations §
1.704-1(b)(2)(ii)(g);

 

 

 

 

 

(c) the Book Value of any Partnership asset distributed to any Partner will be
the Fair Market Value of the asset on the date of distribution; and

 

3

--------------------------------------------------------------------------------


 

 

 

(d) the Book Values of Partnership assets will be increased or decreased to
reflect any adjustment to the adjusted basis of the assets under Code §§
734(b) or 743(b), but only to the extent that the adjustment is taken into
account in determining Capital Accounts under Regulations §
1.704-1(b)(2)(iv)(m), but Book Values will not be adjusted pursuant to this
provision to the extent that the General Partner determines that an adjustment
under clause (b) is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment under this clause (d).

 

 

 

 

 

After the Book Value of any asset has been adjusted under clause (a), clause
(b) or clause (d) above, Book Value will be adjusted by the Depreciation taken
into account with respect to the asset for purposes of computing Net Income and
Net Loss.

 

 

 

Broadband Business:

 

a business that owns, leases or operates, or proposes to own, lease or operate,
a wireline broadband distribution service to deliver primarily video services.

 

 

 

Business Day:

 

a day other than a Saturday or Sunday on which banks are open for business both
in New York, New York and Tokyo, Japan, it being agreed that with respect to an
action to be taken by a party within a certain number of Business Days after its
receipt of a specified Notice, Business Days will mean Business Days in Japan in
the case of SC Partner and will mean Business Days in the U.S. in the case of
LMI Partner.

 

 

 

Capital Account:

 

the capital account of a Partner established and maintained in accordance with
3.3.

 

 

 

Capital Contribution:

 

any contribution of money or property by a Partner to the Partnership.

 

 

 

Certificate:

 

the Partnership’s Certificate of Limited Partnership as filed with the Secretary
of State of Delaware, as amended from time to time.

 

 

 

Chairman:

 

as defined in 6.2(b).

 

 

 

Code:

 

the U.S. Internal Revenue Code of 1986, as amended from time to time (including
corresponding provisions of any subsequent revenue laws).

 

 

 

Commercially Reasonable Efforts:

 

reasonable efforts made by any party that will not require such party to
undertake extraordinary or unreasonable measures to obtain any consents,
approvals or other authorizations or to achieve other desired results, including
requiring such party to make any material expenditures (other than normal filing
fees or the like) or to accept any material changes in the terms of a

 

4

--------------------------------------------------------------------------------


 

 

 

contract, license or other instrument for which a consent, approval or
authorization is sought.

 

 

 

Contribution Agreement:

 

the Contribution Agreement dated as of November 26, 2004 among the initial
Limited Partners and certain of their predecessors, the Partnership and LMI.

 

 

 

Control:

 

including with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”, as used with respect to any Person:  (a) the
beneficial ownership, directly or indirectly, of voting securities entitling the
holder thereof to cast more than 50% of the total votes entitled to be cast
generally for the election of directors (or Persons of a similar position) of
such Person by all the holders of voting securities of such Person or (b) the
possession, directly or indirectly, of the power to control or direct the
management of such Person through a management agreement or other contractual
arrangement that grants management and operational control irrespective of
voting power or equity ownership.

 

 

 

Depreciation:

 

for each taxable year or other period, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for the year or other period, except that if the Book Value of an asset differs
from its adjusted basis for U.S. federal income tax purposes at the beginning of
the year or other period, Depreciation will be an amount which bears the same
ratio to the beginning Book Value as the U.S. federal income tax depreciation,
amortization or other cost recovery deduction for the year or other period bears
to the beginning adjusted tax basis, but if the U.S. federal income tax
depreciation, amortization, or other cost recovery deduction for the year or
other period is zero, Depreciation will be determined with reference to the
beginning Book Value using any reasonable method selected by the General
Partner.

 

 

 

Dissolution:

 

the happening of any of the events set forth in 11.1.

 

 

 

Distribution:

 

the amount of any money or the Fair Market Value of any property distributed by
the Partnership to the Partners as an operating or liquidating distribution in
accordance with this Agreement, reduced by the amount of any Partnership
liabilities assumed by the distributee or to which the distributed property is
subject.

 

 

 

Fair Market Value:

 

the cash price at which a willing seller would sell and a willing buyer would
buy, both having full knowledge of the relevant facts and being under no
compulsion to buy or sell, in an arm’s-length transaction without time
constraints, all as reasonably determined by the General Partner unless
otherwise provided in this Agreement.

 

5

--------------------------------------------------------------------------------


 

Fiscal Year:

 

the period commencing on January 1 of each year and ending on December 31 of
such year.

 

 

 

Fully Diluted JCOM Shares:

 

the sum at any given time, without duplication, of (a) the aggregate number of
JCOM Shares that are issued and outstanding, plus (b) the aggregate number of
JCOM Shares issuable upon the exercise, conversion or exchange of all
outstanding convertible securities, convertible debt, options, warrants, or
other direct or indirect rights to purchase or acquire JCOM Shares (whether or
not then vested or exercisable).

 

 

 

GAAP:

 

generally accepted accounting principles in the U.S., consistently applied.

 

 

 

General Partner:

 

Liberty Japan, Inc., in its capacity as general partner of the Partnership, or
any successor General Partner.

 

 

 

Governmental Approvals:

 

any consent, approval or authorization of, notice to, declaration of, or filing
with, any Governmental Authority.

 

 

 

Governmental Authority:

 

any foreign, domestic, federal, territorial, state or local governmental
authority, quasi-governmental authority, court, government or self-regulatory
organization, commission, tribunal, organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

 

 

 

GP Indemnified Persons:

 

as defined in 9.3(a).

 

 

 

GP Representative:

 

as defined in 6.4.

 

 

 

GP Standard of Care:

 

as defined in 9.1(a).

 

 

 

Holding Company:

 

in relation to a company or corporation, any other company or corporation in
respect of which it is a Subsidiary.

 

 

 

Income:

 

for each Fiscal Year, each item of income and gain as determined, recognized and
classified for U.S. federal income tax purposes, but:  (a) any income or gain
that is exempt from U.S. federal income tax will be included as if it were an
item of taxable income, (b) any income or gain attributable to the taxable
disposition of any Partnership asset will be computed by the Partnership as if
the adjusted basis of such asset as of the date of the disposition were equal in
amount to the Partnership’s Book Value with respect to such asset as of such
date, (c) in the event of a distribution of any Partnership asset, whether or
not in connection with a liquidation of the Partnership, such event will for
Capital Account purposes be a deemed taxable disposition of such Partnership
asset immediately prior to such distribution and income or gain will be computed
and allocated among the Partners as if such property were actually disposed of
for an

 

6

--------------------------------------------------------------------------------


 

 

 

amount realized equal to the Fair Market Value of such asset and as if the
adjusted basis of such asset was equal to its Book Value at such time, and
(d) in the event the Book Value of any Partnership asset is adjusted upwards
pursuant to the definition of Book Value the amount of such adjustment will be
taken into account for Capital Account purposes as income or gain from the
disposition of such Partnership asset and allocated among the Partners.

 

 

 

Indemnified Persons:

 

as defined in 9.3(b).

 

 

 

Japanese Broadband Business Operator:

 

any Person that directly owns or operates a Broadband Business serving
residential customers in Japan.

 

 

 

JASDAQ:

 

Japanese Association of Securities Dealers Automated Quotation System

 

 

 

JCOM:

 

Jupiter Telecommunications Co., Ltd., a corporation organized under the laws of
Japan, and any successor (by merger, consolidation, transfer or otherwise, in
one or a series of transactions), to all or substantially all of its assets.

 

 

 

JCOM IPO:

 

the consummation of the first public offering of JCOM’s equity securities and
the listing of such equity securities on JASDAQ.

 

 

 

JCOM IPO Date:

 

March 23, 2005, the first day of trading of the JCOM Shares on JASDAQ following
the consummation of the JCOM IPO.

 

 

 

JCOM Merger Shares:

 

the JCOM Shares received by SC and LPJ in the Merger, any other JCOM Shares
thereafter received by them in respect of such shares, including as a stock
dividend, and in each case including any other common stock or other securities
(including securities of another entity) into which such a share or common stock
is exchanged, converted, reclassified, recapitalized or reconstituted in any
transaction involving JCOM.

 

 

 

JCOM Preemptive Rights:

 

any (a) preemptive rights granted to the Partnership by JCOM or under the
Japanese Commercial Code or the Articles of Incorporation or Bylaws of JCOM, to
subscribe for new JCOM Shares in order to maintain its proportionate share of
ownership upon the issuance of any new JCOM Shares (or upon the issuance of any
other securities that are directly or indirectly convertible into or
exchangeable or exercisable for JCOM Shares), or (b) other rights to subscribe
for new JCOM Shares (or any other securities that are directly or indirectly
convertible into or exchangeable or exercisable for JCOM Shares) granted by JCOM
to its shareholders.

 

 

 

JCOM Share:

 

a share of common stock of JCOM, and any other common stock or other securities
(including securities of another entity) into

 

7

--------------------------------------------------------------------------------


 

 

 

which such a share of common stock is exchanged, converted, reclassified,
recapitalized or reconstituted in any transaction involving JCOM.

 

 

 

Liberty Jupiter:

 

as defined in the preamble.

 

 

 

Lien:

 

means, with respect to any securities, any lien, pledge, charge, security
interest, or encumbrance of any nature whatsoever in or on such securities,
including, without limitation, any purchase option, call or similar right with
respect to such securities or any limitation on the voting rights of such
securities.

 

 

 

Limited Owner:

 

as defined in 11.3(a).

 

 

 

Limited Partner:

 

LJI, Liberty Jupiter, SC, and any Person subsequently admitted to the
Partnership as an additional or substitute Limited Partner in accordance with
the terms of this Agreement, in its capacity as a limited partner of the
Partnership; but only so long as such Person is shown on the Partnership’s books
and records as a Limited Partner.

 

 

 

Liquidating Trustee:

 

as defined in 12.1.

 

 

 

Liquidation:

 

the process of winding up and terminating the Partnership after its Dissolution.

 

 

 

LJI:

 

Liberty Japan, Inc., in its capacity as a Limited Partner, or any Affiliate of
Liberty Japan, Inc. that succeeds to its Partnership Interest as a Limited
Partner.

 

 

 

LMI:

 

as defined in the preamble.

 

 

 

LMI Limited Partner:

 

collectively, LJI and Liberty Jupiter and any Affiliate of any of them
subsequently admitted to the Partnership as an additional or substitute Limited
Partner in accordance with the terms of this Agreement, which collectively will
be considered as one Limited Partner for purposes of this Agreement.

 

 

 

LMI Partner:

 

collectively, the LMI Limited Partner and the General Partner, together with any
Affiliate of the LMI Limited Partner subsequently admitted to the Partnership as
a substitute General Partner in accordance with the terms of this Agreement.

 

 

 

LMI Requested Financial Information:

 

as defined in 10.5(b).

 

 

 

LMINT Holdings:

 

Liberty Media International Holdings, LLC, a Delaware limited liability company,
and any successor (by merger, consolidation, transfer or otherwise, in one or a
series of transactions), to all or substantially all of its assets.

 

8

--------------------------------------------------------------------------------


 

LMINT Holdings Affiliate:

 

a Subsidiary of LMINT Holdings or a Holding Company of LMINT Holdings or any
other Subsidiary of a Holding Company of LMINT Holdings and also includes any
company or corporation of which at the time of initial determination of whether
such entity is an LMINT Holdings Affiliate, securities or other ownership
interests representing more than 25% of the equity or more than 25% of the
Ordinary Voting Power or, in the case of a partnership, more than 25% of the
general partnership interests are, as of such date, owned, controlled or held by
John C. Malone and such ownership interests or general partnership interests, as
the case may be, owned, controlled or held by John C. Malone, as of such date,
represent the largest single percentage of equity or Ordinary Voting Power or
general partnership interests, as applicable, owned, controlled or held by any
Person (or any company or corporation that is a Subsidiary of such a company or
corporation).

 

 

 

Loss:

 

for each Fiscal Year, each item of loss or deduction as determined, recognized
and classified for U.S. federal income tax purposes, provided, that:  (a) any
Code § 705(a)(2)(B) expenditure will be included as if it were a deductible
expenditure, (b) any loss attributable to the taxable disposition of any
Partnership asset will be computed by the Partnership as if the adjusted basis
of such asset as of the date of the disposition were equal to the Partnership’s
Book Value with respect to such asset as of such date, (c) in the event of a
distribution of any Partnership asset, whether or not in connection with a
liquidation of the Partnership, such event will be a deemed taxable disposition
of such asset immediately prior to such distribution and any loss will be
computed and allocated among the Partners as if such property were actually
disposed of for an amount realized equal to the Fair Market Value of such asset
and as if the adjusted basis of such asset were equal to its Book Value at such
time, (d) in the event the Book Value of any Partnership asset is adjusted
downward pursuant to the definition of Book Value, the amount of such adjustment
will be taken into account as a loss from the disposition of such asset and
allocated among the Partners, and (e) any deductions for Depreciation with
respect to a Partnership asset will be determined as if the adjusted basis of
such asset were equal to the Book Value of such asset pursuant to the
methodology described in Regulations § 1.704-1(b)(2)(iv)(g)(3).

 

 

 

LPJ:

 

Liberty Global Japan II, LLC, the Affiliate of Liberty Programming Japan, Inc.
that received JCOM Shares in the Merger.

 

 

 

Management Committee:

 

as defined in 6.2(a).

 

 

 

Manager:

 

an individual appointed to serve on the Management Committee in accordance with
6.2 (b).

 

9

--------------------------------------------------------------------------------


 

Manager Standard of Care:

 

as defined in 9.1(b).

 

 

 

Merger:

 

the merger between JCOM and New Thematic Holdco, as defined in the Thematic
Channels Integration Agreement among JCOM, Jupiter TV Co., Ltd., Liberty
Programming Japan, Inc. and SC dated as of May 22, 2007.

 

 

 

Net Income and Net Loss:

 

for each Fiscal Year:  (a) the excess of the Income for such period over the
Loss for such period, or (b) the excess of the Loss for such period over the
Income for such period, respectively, but Net Income and Net Loss for a Fiscal
Year will be computed by excluding from such computation any Income or Loss
specially allocated under 4.2 through 4.6, any nonrecourse deductions, and any
member nonrecourse deductions.

 

 

 

Net Proceeds:

 

the total amount of cash proceeds received by the Partnership in connection with
any sale of JCOM Shares made pursuant to 13.4, less the amount of any transfer
taxes, stamp duties, stamp duty reserve taxes and other similar changes or
taxes, and any other costs or expenses, incurred by the Partnership in
connection with such a sale, including without limitation, costs and expenses
incurred by the Partnership pursuant to its obligations under 13.4(c).

 

 

 

Non-Purchasing Partner:

 

as defined in 14.4.

 

 

 

Notice:

 

written notice actually delivered or deemed delivered under 16.11.

 

 

 

Offer:

 

as defined in 13.4(b)(i).

 

 

 

Offered Units:

 

as defined in 13.4(b)(i).

 

 

 

Offeree:

 

as defined in 13.4(b)(i).

 

 

 

Offer Price:

 

as defined in 13.4(b)(i).

 

 

 

Ordinary Market Transaction:

 

any sale of JCOM Shares effected in an ordinary market transaction through the
JASDAQ without the payment to any securities intermediaries such as underwriters
or placement agents of any commissions or other fees relating to the
solicitation of offers to buy the JCOM Shares, other than the payment of a usual
and customary broker’s commission to the broker who executes the order to sell
the JCOM Shares.

 

 

 

Ordinary Voting Power:

 

voting power with respect to the general election of directors (or Persons of a
similar position), excluding voting power that arises solely upon the occurrence
of a contingency.

 

 

 

Parent:

 

(a) in relation to any Limited Partner which is, or is an Affiliate of SC, SC,
and (b) in relation to any Partner which is, or is an

 

10

--------------------------------------------------------------------------------


 

 

 

Affiliate of LMI Partner, LMINT Holdings; provided, that LMI Partner or LMINT
Holdings may hereafter, by written notice to the other Partner, designate as the
Parent of LMI Partner for purposes of this Agreement, any LMINT Holdings
Affiliate that (i) has a net worth of at least US$500,000,000 at the time of
designation, (ii) beneficially owns, directly or indirectly, all of the Units
beneficially owned, directly or indirectly, by LMINT Holdings immediately prior
to such designation and (iii) agrees to the guarantee set forth in 16.22 for the
benefit of the Limited Partners other than LMI Partner (provided that LMI will
also continue to be bound by the guarantee set forth in 16.22).

 

 

 

Participation Right:

 

as defined in 14.4.

 

 

 

Partner:

 

a Limited Partner or General Partner as listed on the attached Exhibit A, and
any other Person subsequently admitted to the Company as an additional or
substitute Limited Partner or General Partner in accordance with the terms of
this Agreement.  Where appropriate in the context, references to Partners mean
SC Partner, on the one hand, and LMI Partner, on the other hand.

 

 

 

Partnership:

 

as defined in the preamble.

 

 

 

Partnership Agreement Year:

 

the one-year period commencing on the JCOM IPO Date and each one-year period
thereafter.

 

 

 

Partnership Confidential Information:

 

as defined in 14.1.

 

 

 

Partnership Interest:

 

the interest in distributions and allocations of Net Income and Net Losses held
by a Partner in its capacity as a Partner, denominated in Units, with the Units
held by the General Partner representing general partnership interests and the
Units held by the Limited Partners representing limited partnership interests.

 

 

 

Percentage Interest:

 

in relation to any Partner, the percentage equal to (a) the number of Units held
by such Partner, divided by (b) the total number of Units held by all Partners,
calculated at the time of measurement.

 

 

 

Permitted Transferee:

 

as defined in 13.2.

 

 

 

Person:

 

an individual, corporation, partnership, limited liability company, trust,
unincorporated organization, association, Governmental Authority or other
entity.

 

 

 

Proceeding:

 

any claim, dispute, demand or threatened, pending or completed action, suit or
proceeding, whether formal or informal, and whether civil, administrative,
investigative or criminal.

 

 

 

Purchasing Partner:

 

as defined in 14.4.

 

11

--------------------------------------------------------------------------------


 

Registration Rights Agreement:

 

that certain Registration Rights Agreement by and among the Partnership (then
known as LMI/Sumisho Super Media, LLC), JCOM and Microsoft Holdings V, Inc. in
connection with the JCOM IPO.

 

 

 

Regulations:

 

the U.S. Treasury Regulations (including temporary or proposed regulations)
promulgated under the Code, as amended from time to time (including
corresponding provisions of succeeding regulations).

 

 

 

Relevant JCOM Share Number:

 

4,240,913, which equals the total number of JCOM Shares held by the Partnership
as of the date of this Agreement plus the number of JCOM Merger Shares received
by LPJ.

 

 

 

Requesting Partner:

 

as defined in 10.5(b).

 

 

 

Sale Period:

 

as defined in 13.4(c)(i)(B).

 

 

 

SC:

 

as defined in the preamble.

 

 

 

SC Additional Information:

 

as defined in 10.5(b).

 

 

 

SC Partner:

 

SC and any Affiliate of SC subsequently admitted to the Partnership as an
additional or substitute Limited Partner in accordance with the terms of this
Agreement, which collectively will be considered as one Limited Partner for
purposes of this Agreement.

 

 

 

SC Permitted Number:

 

if a positive number (taking into account any adjustments, including pursuant to
an Adjustment Transaction, that have been made in accordance with this
definition as of the time of determination), the number of JCOM Shares obtained
by subtracting from the Relevant JCOM Share Number, the number that equals 55%
of the number of Fully Diluted JCOM Shares as of the time of determination;
provided that upon the occurrence of each Adjustment Transaction, appropriate
and equitable adjustments will be made in order to reflect the principle that
the SC Permitted Number will be the SC Permitted Number then in effect, as such
number would be adjusted in connection with such Adjustment Transaction.

 

 

 

Selling Partner:

 

as defined in 13.4(b)(i).

 

 

 

Subsidiary:

 

with respect to any company, any other company (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the Ordinary Voting Power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
by such company, or (b) which is a Subsidiary of another Subsidiary of such
company.

 

12

--------------------------------------------------------------------------------


 

Super Media LMI Account:

 

as defined in 3.11.

 

 

 

Super Media SC Account:

 

as defined in 3.11.

 

 

 

Tax Matters Partner:

 

as defined in 10.9.

 

 

 

Third Party Buyer:

 

as defined in 13.4(b)(i).

 

 

 

Third Party Offer:

 

as defined in 13.4(b)(i).

 

 

 

TOB Rules:

 

the takeover bid procedures provided in Chapter 2-2 of the Securities and
Exchange Law of Japan (Law No. 25 of 1948, as amended).

 

 

 

Transfer:

 

a sale, exchange, assignment, transfer or other disposition of a Unit (whether
voluntary, involuntary or by operation of law).

 

 

 

Transferee:

 

a Person to whom one or more Units are Transferred in compliance with this
Agreement.

 

 

 

Transferor:

 

a Person who Transfers one or more Units in accordance with this Agreement.

 

 

 

Unacquired Units:

 

as defined in 13.4(c)(i).

 

 

 

Unit:

 

a unit of measurement for a Partner’s Partnership Interest.

 

 

 

Unit Fair Market Value:

 

for each Unit, the average of the closing prices of a JCOM Share, as reported by
the JASDAQ, for the five consecutive trading days ending on the trading day
immediately preceding the date as of which Unit Fair Market Value is to be
determined.

 

 

 

Withdrawal:

 

the occurrence of an event which terminates a Partner’s status as a Partner in
the Partnership, as provided in 11.2.

 

 

 

Withdrawal Date:

 

as defined in 11.3(a).

 

ARTICLE II

 

PURPOSES AND POWERS

 

2.1                                 Purpose.  Subject to the provisions of this
Agreement, the purpose of the Partnership is, directly or through Affiliates (a)
to own, acquire, hold, sell or otherwise dispose of JCOM Shares and to take all
actions incidental to or related to such activities, including actions relating
to the exercise of the Partnership’s rights as a holder of JCOM Shares (e.g.,
voting the JCOM Shares) and any actions to be taken and decisions to be made
pursuant to any agreements related to the JCOM Shares; (b) to enter into, amend
or terminate any agreements related to the JCOM Shares; and (c) to do any and
all other acts or things that may be incidental, advisable or necessary to carry
on the business of the Partnership as contemplated by this Agreement.  Unless
otherwise agreed to by the written consent of all Partners, unless otherwise
provided for in this Agreement or unless necessary to satisfy any liabilities of
the Partnership, the Partnership will not sell or otherwise Transfer any of its
JCOM Shares.

 

13

--------------------------------------------------------------------------------


 

2.2                                 Other Purposes.  The Partnership may engage
in any other business or other activities agreed to with the written consent of
all Partners, but subject to any restrictions on activities of limited
partnerships under the Act.

 

2.3                                 Powers.  The Partnership has all of the
powers granted to a limited partnership under the Act, as well as all powers
necessary or convenient to achieve its purposes and to further its business that
are not expressly prohibited to the Partnership by applicable law.

 

ARTICLE III

 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

3.1                                 Contributions.  Each Partner or its
predecessor in interest previously contributed a number of JCOM Shares to the
Partnership equal to the number of Units set forth opposite such Partner’s name
on Exhibit B.  As of the date of this Agreement, the Capital Account of each
Partner is the amount set forth opposite such Partner’s name on Exhibit B, which
equals the Unit Fair Market Value as of the date of this Agreement of all the
Units held by such Partner.

 

3.2                                 Additional Capital Contributions.

 

(a)                                  (i)                                     The
General Partner will have the right from time to time to make calls for optional
additional Capital Contributions in order to enable the Partnership to purchase
additional JCOM Shares pursuant to the exercise of its JCOM Preemptive Rights,
if any (each, an “Additional Contribution”) by giving Notice to each Limited
Partner of any such optional capital call (an “Additional Contribution Notice”).
Each Additional Contribution Notice will specify each Limited Partner’s
Percentage Interest (and which will include in the case of LJI, the General
Partner’s Percentage Interest) of such Additional Contribution and the date by
which such Additional Contribution must be received by the Partnership if the
Limited Partner desires to participate, which date will be a reasonable period
of time prior to the date when the Partnership must exercise its JCOM Preemptive
Rights.  If the General Partner makes a call for Additional Contributions, each
Limited Partner will have the option to contribute all or any portion of its
Percentage Interest of such Additional Contributions, which contributions will
be in cash.  Additional Units will be issued to the Limited Partners in respect
of such Additional Contributions (including Additional Contributions made
pursuant to 3.2(a)(ii)) on the basis of one Unit for each JCOM Share acquired
with such Limited Partner’s Additional Contributions; provided, that if
application of the foregoing would require the issuance of fractional Units, the
Additional Contributions to be made by each Limited Partner will be equitably
adjusted as determined by the General Partner so that no fractional Units will
be issued.  No Limited Partner will be required to make an Additional
Contribution.

 

(ii)                                  If either LMI Limited Partner or SC
Partner does not elect to fund any portion of its Percentage Interest of a call
for Additional Contributions made pursuant to 3.2(a)(i), which election will be
deemed to have been made by LMI Limited Partner or SC Partner with respect to
any portion of its Percentage Interest of such Additional Contributions that it
does not contribute by the date specified in the Additional Contribution Notice,
then at any time prior to the exercise by the Partnership of its JCOM Preemptive
Rights to which the Additional Contribution relates, a Limited Partner that has
elected to fund its entire Percentage Interest of a call for Additional
Contributions may elect to increase its Additional Contribution by all or any
portion of the amount of the non-contributing Limited Partner’s share that is
not funded by such Limited Partner without further Notice to the
non-contributing Limited Partner.

 

(b)                                 (i)                                    
[Intentionally Omitted]

 

(ii)                                  [Intentionally Omitted]

 

14

--------------------------------------------------------------------------------


 

(iii)                               Any additional JCOM Shares acquired by LMI
Partner, SC Partner or either of their respective Affiliates after the date of
this Agreement, including any JCOM Shares acquired pursuant to a debt for equity
swap or similar transaction or pursuant to 14.4, will also be contributed by LMI
Partner or SC Partner to the Partnership within 10 days after the acquisition of
such JCOM Shares in exchange for one Unit per JCOM Share contributed to the
Partnership.  Notwithstanding the foregoing, LMI Partner may require that SC
Partner hold outside of the Partnership, that portion of any additional JCOM
Shares acquired by SC Partner or its Affiliates which, if such portion were
contributed by SC Partner to the Partnership, would cause LMI Partner’s
Percentage Interest to be less than 55%.  To the extent that any JCOM Shares are
held by SC Partner or its Affiliates outside of the Partnership pursuant to this
clause (iii), if SC Partner or its Affiliates desires to sell any of such JCOM
Shares to any Person other than one of its Affiliates, then it will first offer
LMI Partner a right of first refusal to acquire such JCOM Shares on the terms
and conditions set forth in 13.4(b) (read as if all references to Units were
instead references to the JCOM Shares that SC Partner or its Affiliates desire
to sell).

 

(iv)                              Any Partner contributing JCOM Shares to the
Partnership pursuant to this 3.2(b) will be deemed to have (1) agreed to all of
the covenants in Sections 2(c), 3 and 4 of the Contribution Agreement, and
(2) made all of the representations and warranties set forth in Section 6(a) of
the Contribution Agreement as of the date of such contribution, as if such
provisions applied to the Capital Contributions made pursuant to this 3.2(b).

 

(v)                                 Notwithstanding the requirements of this
3.2(b), the Partners agree that neither SC nor LPJ is required to contribute the
JCOM Merger Shares to the Partnership.

 

(c)                                  Except as provided in this 3.2 and in 3.10,
the Partnership will not be authorized to issue any additional Units, except
upon the written consent of all of its Partners.

 

(d)                                 If the Partnership desires to purchase any
additional JCOM Shares not already provided for above in this 3.2, the
Partnership will purchase such JCOM Shares and issue additional Units in respect
thereof in accordance with the procedures set forth in 3.2(a).

 

3.3                                 Capital Accounts.  A Capital Account will be
maintained for each Partner and credited, charged and otherwise adjusted as
required by § 704(b) of the Code and the § 704(b) Regulations.  Each Partner or
its predecessor in interest has previously made the Capital Contributions giving
rise to such Partner’s current Capital Account.  Following the date of this
Agreement, each Partner’s Capital Account will be:

 

(a)                                  credited with:  (i) the amount of money
contributed by a Partner to the capital of the Partnership as an Additional
Contribution, (ii) the Fair Market Value of property contributed by the Partner
as an Additional Contribution (net of liabilities that the Partnership assumes
or takes property subject to), (iii) the Partner’s allocable share of Income and
Net Income and (iv) all other items properly credited to the Capital Account;

 

(b)                                 charged with:  (i) the amount of money
distributed to the Partner by the Partnership, (ii) the Fair Market Value of
property distributed to the Partner by the Partnership (net of liabilities that
the Partner assumes or takes subject to), (iii) the Partner’s allocable share of
Losses and Net Losses and (iv) all other items properly charged to Capital
Account; and

 

(c)                                  otherwise adjusted as required by the §
704(b) Regulations.

 

Any unrealized appreciation or Depreciation with respect to any asset
distributed in-kind will be allocated among the Partners in accordance with the
provisions of Article 4 as though such asset had been sold for

 

15

--------------------------------------------------------------------------------


 

its Fair Market Value on the date of Distribution, and the Partners’ Capital
Accounts will be adjusted to reflect both the deemed realization of such
appreciation or Depreciation and the Distribution of such property.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of the Capital Accounts are intended to comply with the § 704(b)
Regulations and will be interpreted and applied in a manner consistent with such
Regulations and any amendment or successor provision thereto.  The General
Partner also will make any appropriate modifications if unanticipated events
might otherwise cause this Agreement not to comply with the Regulations, so long
as such changes would not cause a material change in the relative economic
benefits of the Partners under this Agreement.

 

3.4                                 Loans by Limited Partners.

 

(a)                                  With the consent of the General Partner,
any Limited Partner or an Affiliate of a Limited Partner may loan money to, act
as surety for, or transact other business with the Partnership provided that any
and all transactions between a  Partner or any of its Affiliates and the
Partnership will be conducted on an arm’s length basis and, subject to other
applicable law, will have the same rights and obligations with respect thereto
as a person who is not a  Partner, but no such transaction will be deemed to
constitute a Capital Contribution to the Partnership and will not increase the
Capital Account of any person engaging in any such transaction.

 

(b)                                 The Partners will minimize the operating
expenses of the Partnership.  Without limiting the generality of the foregoing,
the Partnership will not pay any salary or other remuneration to any Manager, GP
Representative or Partner and the Partnership will not have any officers or
employees.  Any fees (including, without limitation fees and expenses of
attorneys, financial accountants and brokers) arising out of, or incurred in
connection with, a sale or purchase of, JCOM Shares by the Partnership, will be
borne by each  Partner in proportion to the number of JCOM Shares sold or
purchased on behalf of such  Partner.  If the General Partner determines that
funds are needed for operating expenses, the  Partners will loan the necessary
funds to the Partnership in proportion to their respective Percentage Interests
or will pay such operating expenses directly in proportion to their respective
Percentage Interests; provided, that if a Partner defaults in its obligation to
loan or pay its Percentage Interest of any operating expenses, the other Partner
may loan the defaulting  Partner’s share of such expenses to the Partnership, in
which case the defaulting  Partner will be deemed to have guaranteed the
repayment by the Partnership of such amount, or pay the defaulting Partner’s
share directly, in which case the defaulting  Partner will be obligated to
reimburse the other Partner for such amount.

 

3.5                                 Transfer.  If any Units are Transferred in
accordance with this Agreement, the Capital Account of the Transferor that is
attributable to the Transferred Units will carry over to the Transferee.

 

3.6                                 Adjustments.  The Partners intend to comply
with the § 704(b) Regulations in all respects, and the General Partner is
authorized and directed to adjust the Capital Accounts of the  Partners to the
full extent that the § 704(b) Regulations may apply (including, without
limitation, applying the concepts of qualified income offsets and minimum gain
chargebacks).  To this end, the General Partner may make any Capital Account
adjustment that it determines to be necessary or appropriate to maintain
equality between the aggregate Capital Accounts of the  Partners and the amount
of Partnership capital reflected on the Partnership’s balance sheet (as computed
for book purposes); as long as such adjustments are consistent with the
underlying economic arrangement of the  Partners and are based, wherever
practicable, on U.S. federal tax accounting principles.

 

3.7                                 Market Value Adjustments.  The General
Partner is authorized and directed to make appropriate Capital Account
adjustments upon any Transfer of a Unit, including those that apply upon the

 

16

--------------------------------------------------------------------------------


 

constructive Liquidation of the Partnership under § 708(b) of the Code, all in
accordance with the § 704(b) Regulations.  Similarly, if optional basis
adjustments are made under § 734 or § 743 of the Code, the General Partner is
authorized to make appropriate Capital Account adjustments as required by the §
704(b) Regulations.

 

3.8                                 No Withdrawal of Capital.  Except as
specifically provided in this Agreement, no  Partner will be entitled to
withdraw all or any part of such Person’s Capital Account or Capital
Contribution from the Partnership prior to the Partnership’s Dissolution and
Liquidation, or, when such withdrawal of capital is permitted, to demand a
distribution of property other than money or as otherwise provided in this
Agreement.

 

3.9                                 No Interest on Capital.  No  Partner will be
entitled to receive interest on such Person’s Capital Account or Capital
Contribution.

 

3.10                           Adjustment to Number of Units Outstanding.  It is
the intent of the Partners that the number of Units outstanding at any given
time be equal to the number of JCOM Shares held by the Partnership at such
time.  Therefore, if (a) JCOM effects any common stock dividend, stock split, or
reverse stock split of JCOM Shares, or (b) the JCOM Shares are recapitalized,
reclassified or exchanged for other securities (including securities of another
entity) on any basis other than one for one (collectively, an “Adjustment
Transaction”), then the General Partner will cause the number of outstanding
Units to be appropriately and equitably adjusted on a pro rata basis among the 
Partners so that the number of Units outstanding immediately following the
Adjustment Transaction will be equal to the number of JCOM Shares held by the
Partnership immediately following the Adjustment Transaction.  Each time an
Adjustment Transaction occurs, the Partnership will attach a revised Exhibit B
to this Agreement reflecting the number of Units held by each  Partner
immediately following the Adjustment Transaction and will send a copy thereof to
all  Partners.

 

3.11                           JCOM Share Accounts.  The Partnership shall hold
the JCOM Shares owned by the Partnership in two separate security accounts
established and maintained by the Partnership which meet the requirements of
10.8, with (i) the number of JCOM Shares equal to the number of Units held by SC
Partner as set forth in Exhibit B to be held in one security account (the “Super
Media SC Account”) and (ii) the number of JCOM Shares equal to the number of
Units held by LMI Partner as set forth in Exhibit B to be held in a separate
security account (the “Super Media LMI Account”).  The number of JCOM Shares
held in the Super Media SC Account and the Super Media LMI Account shall be
adjusted from time to time as necessary so that at any given time the number of
JCOM Shares held in the Super Media SC Account and the Super Media LMI Account
will accurately reflect the number of Units actually held by SC Partner and LMI
Partner, respectively, subject to any timing differences arising out of the
performance of this Agreement (e.g., timing differences related to the JCOM
Shares attributable to a Partner’s Units having been sold pursuant to 13.4 while
the related redemption of such Partner’s Units has not been completed).  The
General Partner, acting through the GP Representative, will have signatory
authority over the Super Media SC Account and the Super Media LMI Account.

 

ARTICLE IV

 

ALLOCATION OF NET INCOME AND NET LOSSES

 

4.1                                 Allocation of Net Income and Net Loss . 
Except as provided in 4.2 through 4.6, the Partnership’s Net Income or Net Loss,
as the case may be, and each item of income, loss and deduction entering into
the computation thereof, for each Fiscal Year will be allocated to the  Partners
in proportion to their Percentage Interests.

 

17

--------------------------------------------------------------------------------


 

4.2                                 Qualified Income Offset.  Notwithstanding
any other provision of this Agreement to the contrary, this Agreement includes a
“qualified income offset” as defined in the Regulations under §704 of the Code.

 

4.3                                 Limit on Loss Allocations.  Notwithstanding
the provisions of 4.1, or any other provision of this Agreement to the contrary,
Net Loss (or items thereof) will not be allocated to a  Partner if such
allocation would cause or increase such  Partner’s Adjusted Capital Account
Deficit and will be reallocated to the other  Partners, subject to the
limitations of this 4.3.

 

4.4                                 Compliance with Code.  The foregoing
provisions of this Agreement relating to the allocation of Net Income and Net
Loss are intended to comply with Regulations under § 704(b) of the Code and will
be interpreted and applied in a manner consistent with such Regulations.

 

4.5                                 Tax Allocations — § 704(c).  In accordance
with § 704(c) of the Code and the related Regulations, income, gain, loss and
deduction with respect to any property contributed to the capital of the
Partnership, solely for tax purposes, will be allocated among the  Partners so
as to take account of any variation between the adjusted basis to the
Partnership of the property for U.S. federal income tax purposes and the initial
Book Value of the property.  If the Book Value of any Partnership asset is
adjusted as described in the definition of Book Value, subsequent allocations of
income, gain, loss and deduction with respect to that asset will take account of
any variation between the adjusted basis of the asset for U.S. federal income
tax purposes and its Book Value in the same manner as under § 704(c) and the
related Regulations.  Any elections or other decisions relating to allocations
under this 4.5 will be made in any manner that the General Partner determines
reasonably reflects the purpose and intention of this Agreement.  Allocations
under this 4.5 are solely for purposes of U.S. federal, state and local taxes
and will not affect, or in any way be taken into account in computing, any 
Partner’s Capital Account or share of Income, Loss, Net Income, Net Loss or
other items or distributions under any provision of this Agreement.

 

4.6                                 Allocation on Transfer .  If any interest in
the Partnership is transferred, or is increased or decreased by reason of the
admission of a new  Partner or otherwise, during any Fiscal Year, the
Partnership will allocate Net Income or Net Loss or items thereof to the Persons
who were the holders of such interest during such Fiscal Year in proportion to
the number of days that each such holder was recognized as the owner of such
interest during such Fiscal Year or, if the Partners agree otherwise, in any
other proportion permitted by the Code and in accordance with this Agreement,
but in any event without regard to the results of Partnership operations during
the period in which each such holder was recognized as the owner of such
interest during such Fiscal Year, and without regard to the date, amount or
recipient of any distributions which may have been made with respect to such
interest.

 

ARTICLE V

 

DISTRIBUTIONS

 

5.1                                 Distributions Generally.  No Distributions
will be made by the Partnership to its Partners unless approved by the General
Partner, except for (a) Distributions incident to the Partnership’s redemption
of Unacquired Units as provided for in 13.4 or incident to the redemption of SC
Partner’s Units pursuant to 11.3(b) (which do not require any further
approvals), and (b) Distributions incident to the Partnership’s Liquidation and
Dissolution (which will be governed by Article 12).  Except for Distributions
provided in (a) or (b) above which will be governed by the specified Sections,
any Distributions so approved will be applied, in the following order and
priority:

 

18

--------------------------------------------------------------------------------


 

(i)                                     First, to the retirement of any debt the
Partnership owes to the Partners or their Affiliates (according to the relative
priority of repayment of such loans and pro rata among loans of equal priority
if the amount available for repayment is insufficient for payment in full); and

 

(ii)                                  Thereafter, to the Partners pro rata in
proportion to their Percentage Interests.

 

5.2                                 Payment.  All Distributions will be made to
Partners owning Units on the date of record, such date being the Business Day
immediately preceding the date of Distribution, as reflected on the books of the
Partnership.  Distributions in-kind may be made with the unanimous written
consent of the Partners.  If in-kind Distributions are made, the assets
distributed will be deemed to have been sold immediately preceding the date of
Distribution for a purchase price equal to their Fair Market Value, and the Net
Income or Net Loss arising from such deemed sale will be allocated to the
Partners in accordance with Article 4 and credited to their Capital Accounts in
accordance with Article 3.

 

5.3                                 Withholding.  If required by the Code or by
state, local or foreign law, the Partnership will withhold any required amount
from Distributions to a Partner for payment to the appropriate taxing
authority.  Any amount so withheld from a Partner will be treated as a
Distribution by the Partnership to such Partner.  Each Partner agrees to file
timely any agreement that is required by any taxing authority in order to avoid
any withholding obligation that would otherwise be imposed on the Partnership.

 

5.4                                 Distribution Limitation.  Notwithstanding
any other provision of this Agreement, the Partnership will not make any
Distribution to the Partners if, after the Distribution, the liabilities of the
Partnership (other than liabilities to Partners on account of their Units) would
exceed the Fair Market Value of the Partnership’s assets, as initially
determined by the General Partner.

 

(a)                                  Unless both Managers recommended such
determination, if the General Partner determines that a Distribution otherwise
required to be made pursuant to this Agreement can not be made because of the
operation of this 5.4, SC Partner may elect to require an independent
determination of whether the liabilities of the Partnership (other than
liabilities to Partners on account of their Units) would exceed the Fair Market
Value of the Partnership’s assets after the Distribution in question, such
election to be made by sending Notice to the General Partner within five
Business Days following the General Partner’s determination.  If such election
is made by SC Partner, each of LMI Partner and SC Partner will retain within ten
Business Days following SC Partner’s election, an internationally recognized
investment bank to determine whether the liabilities of the Partnership (other
than liabilities to Partners on account of their Units) would exceed the Fair
Market Value of the Partnership if the Distribution in question were made, it
being agreed that the Fair Market Value of any assets that are JCOM Shares will
be the Unit Fair Market Value for this purpose.

 

(b)                                 Each investment banker will be instructed to
determine the net valuation of the Partnership (Fair Market Value of the
Partnership’s assets minus its liabilities, other than liabilities to Partners
on account of their Units) and to deliver a copy of its net valuation to each of
LMI Partner and SC Partner.  The average of the two net valuations will be
deemed to be the net valuation, unless the amount by which the higher net
valuation exceeds the lower net valuation is greater than 10% of the lower net
valuation, in which event the investment bankers will jointly select a third
investment bank within ten Business Days following delivery of the last of their
net valuations, to determine the net valuation of the Partnership and the net
valuation will be deemed to be equal to the average of the third net valuation
and the other net valuation closest to it.  If either LMI Partner or SC Partner
fails to retain an internationally recognized investment banker within the
required time period, the net valuation of the investment banker retained by the
other Partner will control for purposes of determining whether a Distribution
can be made in accordance with this 5.4.  The valuation process will in no event
last more than 45 days.  Each of SC Partner and LMI Partner will be responsible
for its own fees and expenses related to the valuation process, and any fees and
expenses related to a third valuation will be borne one half by SC Partner and
one half by LMI Partner.  The Partnership and the Partners will

 

19

--------------------------------------------------------------------------------


 

provide all information reasonably requested in connection with the
determination of the net valuation of the Partnership.  With respect to any
property subject to a liability for which the recourse of creditors is limited
to the specific property, such property will be included in assets only to the
extent the property’s Fair Market Value, as determined in accordance with the
foregoing, exceeds its associated liability, and such liability will be excluded
from the Partnership’s liabilities.

 

ARTICLE VI



MANAGEMENT

 

6.1                                 Admission and Authority of the General
Partner.

 

(a)                                  Upon execution of this Agreement, Liberty
Japan, Inc. is hereby admitted to the Partnership as its sole general partner. 
If Liberty Japan, Inc. ceases to be the General Partner for any reason, then a
substitute therefor may be designated by the LMI Limited Partner, provided that
any such substitute must be an Affiliate of the LMI Limited Partner.  Liberty
Japan, Inc. may not be removed as General Partner without the written consent of
the LMI Limited Partner.

 

(b)                                 The General Partner shall have all the
rights and powers of a general partner as provided in the Act, under any other
applicable laws and by this Agreement, except to the extent that such powers may
be expressly limited by the Act, such other laws or this Agreement. Except as so
limited, the General Partner shall have the exclusive right and power to manage
the affairs of the Partnership and is authorized to do on behalf of the
Partnership all things which, in its sole judgment, are necessary or appropriate
to carry out the Partnership’s purpose.

 

6.2                                 Management Committee Composition;
Appointment and Removal of Managers.

 

(a)                                  Prior to making any decision with respect
to the Partnership or causing the Partnership to take any action, other than
actions that the Partnership is expressly authorized or directed to take
pursuant to this Agreement (e.g., performance of the Partnership’s obligations
under 13.4 and the Partnership making liquidating distributions to the SC
Partner pursuant to 11.3(b)), the General Partner shall consult in good faith
with and obtain the recommendation of a management committee (the “Management
Committee”) constituted in accordance with this Section 6.2.  In accordance with
Section 17-303 of the Act, neither the Limited Partners nor the Managers
appointed by them will, by virtue of such advisory role, be deemed for any
purpose to be participating in the control of the business of the Partnership.

 

(b)                                 The Management Committee will consist of two
Managers, with LMI Limited Partner having the sole right to appoint and remove
one Manager, and SC Partner having the sole right to appoint and remove one
Manager.  Neither LMI Limited Partner nor SC Partner may appoint as a Manager,
any Person who serves on the board of directors or comparable governing body of
a Japanese Broadband Business Operator that competes with JCOM.  The Manager
appointed by LMI Limited Partner will serve as the Chairman of the Management
Committee (the “Chairman”). The name of the initial Manager appointed by LMI
Limited Partner (and Chairman) will be Bernie Dvorak and the name of the initial
Manager appointed by SC Partner will be Naoki Saito.  Each Manager or the
Limited Partner that appointed such Manager is entitled to appoint an alternate
to serve in his or her absence at any meeting of the Management Committee.  Each
Manager will serve on the Management Committee until his or her resignation or
removal by the Limited Partner that appointed such Manager.  Either Limited
Partner may, at any time, remove a Manager appointed by such Limited Partner and
appoint a substitute Manager by delivering Notice of such removal and
appointment to the other Limited Partner.  Any vacancy on the Management
Committee resulting from the death, disability or resignation of a Manager will
be filled by the Limited Partner that appointed such Manager.  The Management
Committee will permit any individuals designated by any Partner to be observers
at any

 

20

--------------------------------------------------------------------------------


 

meetings of the Management Committee.  The Management Committee may also permit
individuals to meet apart from the Management Committee to discuss issues
affecting the Partnership and to make recommendations to the Management
Committee with respect to such issues; provided, that any such group formed by
the Management Committee will not have any decision-making power.  Any such
group will be comprised of at least one individual designated by LMI Limited
Partner and one individual designated by SC Partner.  For the avoidance of
doubt, the Management Committee will not have the power to appoint
sub-committees having the power to exercise any authority on the Management
Committee’s behalf.

 

6.3                                 Management Committee Recommendations.  All
recommendations made by the Management Committee to the General Partner pursuant
to this Section 6.3 will be made by the Management Committee using the
procedures specified in this Section.  The Manager appointed by LMI Limited
Partner pursuant to 6.2 will have one vote with respect to any Management
Committee recommendation, and the Manager appointed by SC Partner pursuant to
6.2 will have one vote with respect to any Management Committee recommendation. 
It is the intent of LMI Limited Partner and SC Partner that they will enjoy the
same management style as they have historically exercised with respect to their
JCOM Shares, namely, that they will use commercially reasonable best efforts to
cause the Manager appointed by each of them pursuant to 6.2 to reach agreement
on all recommendations to be made by the Management Committee to the General
Partner.  If the Manager appointed by LMI Limited Partner and the Manager
appointed by SC Partner cannot reach agreement on any recommendation to be made
by the Management Committee, the Chairman will be entitled to a second or
casting vote in order to break the deadlock, which vote will control and be the
recommendation of the Management Committee.

 

6.4                                 Action by General Partner.  The General
Partner hereby appoints Elizabeth Markowski as its representative (the “GP
Representative”).  The General Partner may change the GP Representative upon
Notice to the SC Partner.  The Partnership will not have any officers, except
that the General Partner, acting through the GP Representative and/or any
officer of the General Partner, is authorized to act on behalf of the
Partnership and the General Partner on specified matters that have been approved
by the General Partner (e.g., the voting of JCOM Shares held by the
Partnership).

 

6.5                                 JCOM Governance.  The General Partner will
cause the Partnership in its capacity as a shareholder of JCOM to vote the
Partnership’s JCOM Shares in favor of, and to take all other actions within its
power to cause: (a) the election to the JCOM Board of Directors of three
non-executive directors designated by LMI Limited Partner and three
non-executive directors designated by SC Partner (in each case who need not be
Japanese nationals or resident in Japan), (b) the removal of a non-executive
JCOM director designated by LMI Limited Partner or SC Partner at the request of
the designating Limited Partner and the election of a substitute JCOM director
designated by such Limited Partner and (c) the filling of any vacancy on the
JCOM Board of Directors resulting from the death, disability or resignation of a
non-executive JCOM director designated by LMI Limited Partner or SC Partner with
a non-executive director designated by the Limited Partner that originally
designated such non-executive director.  All members of the JCOM Board of
Directors will be nominated and elected in accordance with the Japanese
Commercial Code.

 

ARTICLE VII

PROCEDURAL REQUIREMENTS — MEETINGS OF LIMITED PARTNERS AND THE MANAGEMENT
COMMITTEE

 

7.1                                 Management Committee Meetings.  The
Management Committee will meet from time to time at the request of any Manager,
such meetings to be conducted in the English language.  All meetings of the
Management Committee will be presided over by the Chairman or, in his or her
absence, an alternate Manager appointed prior to the meeting by the Chairman. 
Any individual appointed to serve as

 

21

--------------------------------------------------------------------------------


 

an alternate in the absence of a Manager will have all of the same rights and
powers of the appointing Manager at such meeting, including in the case of an
individual appointed by LMI Limited Partner, the right to a second or casting
vote under 6.3.

 

7.2                                 Limited Partner Voting Rights; Limited
Partner Meetings.  The vote of the Limited Partners will not be required with
respect to any action to be taken by the Partnership except as specifically set
forth in this Agreement.  Meetings of the Limited Partners will be held at such
times, if any, as the General Partner reasonably determines and sets forth in
the Notice of meeting.

 

7.3                                 Place.  The General Partner may designate
any place as the place of meeting for any meeting of the Limited Partners or the
Management Committee.  If no designation is made, the place of meeting will be
the Partnership’s principal place of business.

 

7.4                                 Notice.  Notice of any Management Committee
or Limited Partner meeting must be given not fewer than five days and not more
than 30 days before the date of the meeting.  Such Notice must state the place,
day and hour of the meeting and the purpose for which the meeting is called. 
Each Notice will be accompanied by a written agenda (in Japanese and English)
specifying the business of such meeting and will include dial-in instructions
for any Manager or Limited Partner desiring to participate in such meeting by
telephone rather than in person (provided that such five day period may be
shortened with the consent of all Managers or Limited Partners, as applicable).

 

7.5                                 Waiver of Notice.  Any Limited Partner or
Manager may waive, in writing, any Notice required to be given to such Limited
Partner or Manager, whether before or after the time stated in such Notice.  Any
Limited Partner or Manager who signs minutes of action (or written consent or
agreement) will be deemed to have waived any required Notice with respect to
such action.

 

7.6                                 Record Date.  For the purpose of determining
Limited Partners entitled to Notice of or to vote at any meeting of Limited
Partners, the date on which Notice of the meeting is first given will be the
record date for the determination of Limited Partners.  Any such determination
of Limited Partners entitled to vote at any meeting of Limited Partners will
apply to any adjournment of a meeting.

 

7.7                                 Quorum; Manner of Acting.

 

(a)                                  A quorum at any meeting of Limited Partners
will consist of all Limited Partners (which Limited Partners may be in
attendance in person, by proxy, by telephone or by video conference).  Except as
otherwise provided in this Agreement, if a quorum is present at any meeting of
the Limited Partners, the affirmative vote of Limited Partners holding a
majority of the Percentage Interests present at such meeting will be the act of
the Limited Partners.

 

(b)                                 A quorum at any meeting of the Management
Committee will consist of both Managers (which Managers may be in attendance in
person, by proxy, by telephone or video conference).  In the event that the
appropriate number and/or composition of Managers necessary for a quorum of the
Management Committee is not satisfied on a first call of a meeting as prescribed
in this 7.7(b), including as a result of one Limited Partner not having a
validly appointed Manager at such time, the meeting will be reconvened on the
day that is two Business Days thereafter (which may be shortened by the written
consent of all Managers on the Management Committee).  In the event that, on a
second call of such meeting, the appropriate number and/or composition of
Managers necessary for a quorum is not satisfied, including as a result of one
Limited Partner not having a validly appointed Manager at such time, the meeting
will be reconvened on the date that is two Business Days thereafter (which may
be shortened by the written consent of all Managers on the Management
Committee); provided that, at the third call of such meeting, the absence of any
Manager not in attendance on both previous calls of the meeting, including as a
result of one Limited

 

22

--------------------------------------------------------------------------------


 

Partner not having a validly appointed Manager at such time, will not prevent
the transaction of business at any such meeting, and the vote of the Manager in
attendance at such meeting will be the recommendation of the Management
Committee with respect to all matters voted upon at the meeting for purposes of
6.3.  Notice of any such reconvened meeting will be given to all Managers not in
attendance at the prior inquorate meeting or to any Limited Partner that does
not have a validly appointed Manager at such time.

 

7.8                                 Proxies.  At any meeting of Limited Partners
or the Management Committee, a Limited Partner or a Manager may vote in person
or by written proxy given to another Limited Partner or Manager.  Such proxy
must be signed by the Limited Partner or Manager, or by a duly authorized
attorney-in-fact, and must be filed with the Partnership before or at the time
of the meeting.  No proxy will be valid after eleven months from the date of its
signing unless otherwise provided in the proxy.  Attendance at the meeting by
the Limited Partner or Manager giving the proxy will revoke the proxy during the
period of attendance.

 

7.9                                 Meetings by Telephone or Video.  The Limited
Partners and the Managers may participate in a meeting by means of conference
telephone or video or similar communications equipment by which all Limited
Partners or Managers participating in the meeting can hear each other at the
same time.  Such participation will constitute presence in person at the meeting
and waiver of any required Notice.  The Partnership will take all reasonable
steps to ensure that Limited Partners and Managers are able to participate by
telephone or video conference in meetings of Limited Partners and meetings of
the Management Committee, respectively.

 

7.10                           Action Without a Meeting.  Any action required or
permitted to be taken at a meeting of Limited Partners or Managers may be taken
without a meeting if, and will be effective when, the action is evidenced by one
or more written consents describing the action taken, signed by all Limited
Partners, or in the case of Managers, signed by at least one Manager appointed
by LMI Limited Partner and at least one Manager appointed by SC Partner.

 

7.11                           Minutes of Meetings.  Minutes of each Management
Committee or Limited Partner meeting will be prepared in both Japanese and
English and will be promptly distributed by the Partnership to each Limited
Partner.

 

ARTICLE VIII

LIABILITY OF PARTNERS AND MANAGERS

 

8.1                                 Limited Liability.  Except as otherwise
provided in the Act, the debts, obligations and liabilities of the Partnership
(whether arising in contract, tort or otherwise) will be solely the debts,
obligations and liabilities of the Partnership, and neither the General Partner,
any Manager, nor any Limited Partner (including any Person who formerly held
such status) is liable or will be obligated personally for any such debt,
obligation or liability of the Partnership solely by reason of such status.  No
individual trustee, officer, director, manager, employee, or agent of any
Partner, in its individual capacity as such, will have any personal liability
for the performance of any obligation of such Partner under this Agreement.

 

8.2                                 Capital Contribution.  Each Partner is
liable to the Partnership for any Capital Contribution or Distribution that has
been wrongfully or erroneously returned or made to such Partner in violation of
the Act, the Certificate or this Agreement.

 

8.3                                 Capital Return.  Any Partner who has
received the return of all or any part of such Partner’s Capital Contribution
will have no liability to return such Distribution to the Partnership after the

 

23

--------------------------------------------------------------------------------


 

expiration of three years from the date of such Distribution unless Notice of an
obligation to return is given to such Person within such three-year period;
provided that if such return of capital has occurred without violation of the
Act, the Certificate or this Agreement, the three-year obligation to return
capital will apply only to the extent necessary to discharge the Partnership’s
liability to its creditors who reasonably relied on such obligation in extending
credit prior to such return of capital.

 

8.4                                 Reliance.  Any Partner and the Managers will
be fully protected in relying in good faith upon the records of the Partnership
and upon such information, opinions, reports or statements by:  (a) any of the
Partnership’s other Partners, employees or committees, or (b) any other Person
who has been selected with reasonable care as to matters such Partner reasonably
believes are within such other person’s professional or expert competence. 
Matters as to which such reliance may be made include the value and amount of
assets, liabilities, Income and Losses of the Partnership, as well as other
facts pertinent to the existence and amount of assets from which distributions
to Partners might properly be made

 

8.5                                 Management of Affairs.  No Limited Partner
shall take part in the control (within the meaning of the Act) of the
Partnership’s affairs or transact any affairs in the Partnership’s name, unless
such Limited Partner is also the General Partner or other Person designated or
engaged by the General Partner to transact any such affairs by or on behalf of
the General Partner or the Partnership. The transaction of any such affairs by a
Limited Partner designated or engaged by the General Partner to do so by or on
behalf of the General Partner or the Partnership shall not be deemed to
constitute participation in control of the Partnership and shall not affect,
impair or eliminate the limitations on the liability of a Limited Partner under
this Agreement.

 

ARTICLE IX

EXCULPATION AND INDEMNIFICATION OF
GENERAL PARTNER, GP REPRESENTATIVE AND MANAGERS

 

9.1                                 Standard of Care.

 

(a)                                  To the maximum extent permitted by the Act,
all fiduciary duties of the General Partner to the Partnership and its Limited
Partners are eliminated, with the only fiduciary duty owed by the General
Partner to the Partnership and its Limited Partners being not to breach the
implied contractual covenant of good faith and fair dealing and not to breach
the express terms of this Agreement (the “GP Standard of Care”).  The General
Partner does not have any other express or implied fiduciary duties to the
Partnership or its Limited Partners.  Notwithstanding the foregoing, the General
Partner owes no fiduciary duty of any nature to any Limited Owner or to any
Transferee that is not admitted as a Limited Partner.  Any action or omission by
the GP Representative or any officer or director of the General Partner in
connection with the Partnership will be deemed to have been taken by the General
Partner for all purposes of this Agreement, and neither the GP Representative
nor any officer of director of the General Partner will have any separate
liability or duties of any kind to the Partnership or the Partners, fiduciary or
otherwise.

 

(b)                                 The only fiduciary duty owed by any Manager
to the Partnership and its Limited Partners is to discharge its duties as
Manager in good faith, in such manner as it reasonably believes to be in the
best interests of the Partnership, consistent with the Delaware corporate
director fiduciary duty of care, not to engage in willful misconduct or gross
negligence in the discharge of such duties and not to breach the express terms
of this Agreement (the “Manager Standard of Care”).  None of the Managers have
any other express or implied fiduciary duties to the Partnership or its Limited
Partners.  Notwithstanding the foregoing, none of the Managers owe a fiduciary
duty of any nature to any Limited Owner or to any Transferee that is not
admitted as a Limited Partner

 

24

--------------------------------------------------------------------------------


 

9.2                                 Exculpation.

 

(a)                                  The General Partner will not be liable to
the Partnership or to any Limited Partner or Transferee for any losses, damages,
expenses or liabilities arising out of or related to any act or omission of the
General Partner to the extent that, in such act or omission, the General Partner
has not in bad faith breached the GP Standard of Care.  The sole remedy of the
Partnership and the Limited Partners, in the event of any breach by the General
Partner of the GP Standard of Care is to obtain equitable relief unless such
breach constitutes a bad faith breach of the GP Standard of Care.

 

(b)                                 None of the Managers will be liable to the
Partnership or to any Limited Partner or Transferee for any losses, damages,
expenses or liabilities arising out of or related to any act or omission of any
Manager to the extent that, in such act or omission, such Manager has not
breached the Manager Standard of Care.

 

9.3                                 Indemnification.

 

(a)                                  The Partnership will indemnify, defend and
hold harmless the General Partner, the GP Representative and the General
Partner’s officers and directors (collectively, the “GP Indemnified Persons”)
from and against any and each loss, damage, expense (including, without
limitation, fees and expenses of attorneys and other advisors and any court
costs incurred by any Indemnified Person) or liability incurred in any
Proceeding to which any Indemnified Person is made a party because such Person
was the General Partner, the GP Representative, or an officer of director of the
General Partner and by reason of any act or omission with respect to the
business or affairs of the Partnership performed or omitted to be performed that
does not constitute a bad faith breach of the GP Standard of Care.

 

(b)                                 The Partnership will indemnify, defend and
hold harmless each of the Managers (together with the GP Indemnified Persons,
the “Indemnified Persons”) from and against any and each loss, damage, expense
(including, without limitation, fees and expenses of attorneys and other
advisors and any court costs incurred by any Manager) or liability incurred in
any Proceeding to which any Manager is made a party because such Person was a
Manager and by reason of any act or omission with respect to the business or
affairs of the Partnership performed or omitted to be performed in good faith,
not in breach of the express terms of this Agreement or any express directive of
the General Partner and reasonably believed by the Manager to be in or not
opposed to the best interests of the Partnership.

 

9.4                                 Expense Advancement.  With respect to the
reasonable expenses incurred by an Indemnified Person when such Indemnified
Person is a party to a Proceeding, the Partnership will provide funds to such
Indemnified Person in advance of the final disposition of the Proceeding if: 
(a) such Indemnified Person furnishes the Partnership with such Person’s written
affirmation of a good faith belief that it is entitled to indemnification under
the standards set forth in this Article, and (b) such Indemnified Person agrees
in writing to repay the advance if it is determined by the General Partner that
such Indemnified Person was not entitled to indemnification under the standards
set forth in this Article.

 

9.5                                 Insurance.  The indemnification provisions
of this Article do not limit any Indemnified Person’s right to recover under any
insurance policy maintained by the Partnership.  If, with respect to any loss,
damage, expense or liability described in 9.3, any Indemnified Person receives
an insurance policy indemnification payment, which, together with any
indemnification payment made by the Partnership, exceeds the amount of such
loss, damage, expense or liability, then the Indemnified Person will immediately
repay such excess to the Partnership.

 

9.6                                 Indemnification of Others.  The General
Partner may cause the Partnership to indemnify and advance expenses to any
Limited Partner, officer, employee or agent of the Partnership to the same

 

25

--------------------------------------------------------------------------------


 

extent (or to a greater or lesser extent than) the Partnership is obligated to
indemnify and advance expenses to the Indemnified Persons.

 

9.7                                 Rights Not Exclusive.  The rights accruing
to each Person entitled to indemnification under this Article 9 will not exclude
any other right to which such Person may be lawfully entitled.

 

ARTICLE X

ACCOUNTING AND REPORTING

 

10.1                           Fiscal Year.  For income tax and accounting
purposes, the fiscal year of the Partnership will be the calendar year.

 

10.2                           Tax Accounting Method.  For income tax purposes,
the Partnership will use the accrual method of accounting (unless otherwise
required by the Code).  The Tax Matters Partner will have the authority to adopt
all other accounting methods for tax purposes.

 

10.3                           Tax Classification and Elections. 
Notwithstanding any other provision of this Agreement, no Partner or employee of
the Partnership may take any action (including, but not limited to, the filing
of a U.S. Treasury Form 8832 Entity Classification Election) which would cause
the Partnership to be characterized as an entity other than a partnership for
U.S. federal income tax purposes without the consent of LMI Partner.

 

10.4                           Returns.  The Partnership will use reasonable
efforts to cause the preparation and timely filing of all tax returns required
to be filed by the Partnership pursuant to the Code, as well as all other tax
returns required in each jurisdiction in which the Partnership does business.

 

10.5                           Reports; Annual Financial Statements; Regulatory
Reporting Obligations.

 

(a)                                  The Partnership will prepare or will cause
the preparation of reasonably detailed unaudited quarterly and annual financial
statements consisting of balance sheets and statements of income (but not cash
flows) for the Partnership, reflecting JCOM’s financial results and prepared on
a historical basis in accordance with GAAP (excluding footnotes).  The
Partnership will furnish to the Partners unaudited (a) quarterly statements
within 60 days after the end of each calendar quarter and (b) annual statements
within 120 days after the end of each calendar year.  Upon SC Partner’s request,
such financial statements will also be prepared on a Japanese yen basis, but
still in accordance with GAAP.  The Partnership will permit SC Partner’s
auditors or auditors appointed by SC Partner in cooperation with the
Partnership’s and JCOM’s auditors to perform audit procedures with respect to
the financial statements of the Partnership and JCOM as of and for the periods
ending March 31 and September 30 of each year.

 

(b)                                 SC Partner and LMI Partner agree to use
Commercially Reasonable Efforts to cause JCOM to produce within the time frames
requested by LMI Partner from time to time, such JCOM financial statements and
other financial information prepared in accordance with GAAP as LMI may require
(the “LMI Requested Financial Information”), as reasonably determined by LMI, to
enable it to consolidate JCOM’s results of operations with LMI’s results of
operations for purposes of U.S. financial accounting reporting rules and
regulations and to meet on a timely basis, LMI’s reporting or other obligations
under applicable law, the rules and regulations promulgated thereunder and
interpretations thereof by the applicable regulatory authority or its staff,
including, without limitation, the U.S. Securities Act of 1933 and the U.S.
Securities Act of 1934.  SC Partner and LMI Partner agree to use Commercially
Reasonable Efforts to cause JCOM to provide such LMI Requested Financial
Information to each of LMI and SC within 10 to 13 days of each fiscal year or
quarter end, as applicable, or such shorter time period as may be required by
LMI pursuant to the preceding

 

26

--------------------------------------------------------------------------------


 

sentence.  Following receipt by SC and LMI of such LMI Requested Financial
Information for any fiscal year or quarter, LMI Partner and SC Partner agree to
use Commercially Reasonable Efforts to cause JCOM to produce, within the time
frames requested by SC and its auditors, such audit work papers, clearance
reports and other related information (the “SC Additional Information”) as SC’s
auditors determine is necessary for SC to include JCOM’s results of operations
into SC’s results of operations using the equity accounting method.  SC Partner
and LMI Partner also agree to use Commercially Reasonable Efforts to cause JCOM,
within the time frames requested by SC Partner or LMI Partner from time to time,
to take such action or to produce such other information, statements and
reports, as may be required by applicable stock exchange or stock associations
rules or by applicable law, the rules and regulations promulgated thereunder or
interpretations thereof by the applicable regulatory authority or its staff, as
reasonably determined by LMI Partner or SC Partner, as the case may be, to
timely meet its or its Affiliates’ disclosure, reporting or other obligations
under the rules of any stock exchange or stock association on which its shares
are listed and under any applicable law and the rules and regulations
promulgated thereunder or interpretations thereof by the applicable regulatory
authority or its staff, including, without limitation, the U.S. Securities Act
of 1933,  the U.S. Securities Act of 1934 and the Sarbanes-Oxley Act of 2002. 
Notwithstanding the foregoing, neither SC Partner nor LMI Partner shall be
required to use Commercially Reasonable Efforts to cause JCOM to produce any
information or take any action at the request of the other Partner (the
“Requesting Partner”) that would be reasonably likely to constitute a violation
by JCOM, SC Partner or LMI Partner of applicable Japanese law based on an
opinion, which may be a reasoned or qualified opinion, of Japanese counsel
reasonably acceptable to the Requesting Partner.  Notwithstanding anything to
the contrary herein, any requests that SC Partner desires to make pursuant to
this 10.5(b) will first be given to LMI Partner by SC Partner and LMI Partner
will then promptly initiate any such requests with JCOM, except for any requests
for SC Additional Information, which may be made by SC Partner or its auditors
to JCOM or its auditors directly, with a copy of any such request to be
delivered to LMI Partner.

 

10.6                           Books and Records.

 

(a)                                  The following books and records of the
Partnership will be kept at its principal office:  (i) a current list of the
full name and last known business, residence or mailing address of each Partner,
(ii) the original of the Certificate and of this Agreement, as amended (as well
as any signed powers of attorney pursuant to which any such document was
executed), (iii) a copy of the Partnership’s U.S. federal, state and local
income tax returns and reports, and annual financial statements of the
Partnership, for the ten most recent years, and (iv) minutes, or minutes of
action or written consent, of every meeting of the Limited Partners and the
Management Committee.

 

(b)                                 The Partnership will keep at the
Partnership’s principal office separate books of account for the Partnership
which will show a true and accurate record of all costs and expenses incurred,
all credits made and received, and all income derived in connection with the
operation of the Partnership in accordance with GAAP consistently applied as to
the Partnership’s financial position and results of operations.

 

(c)                                  Each Limited Partner will have the right,
at any time with reasonable Notice to the General Partner and the Partnership
and at such Limited Partner’s sole expense, to examine, copy and audit the
Partnership’s books and records during normal business hours.

 

(d)                                 All books, records (including bills and
invoices), reports and returns of the Partnership required by this Article will
be maintained in a commercially reasonable manner as reasonably determined by
the General Partner.

 

10.7                           Information.  Each Limited Partner has the right,
from time to time and upon reasonable demand for any purpose reasonably related
to such Limited Partner’s ownership of its Units, to obtain from the
Partnership:  (a) a current list of the full name and last known business,
residence or mailing

 

27

--------------------------------------------------------------------------------


 

address of each Partner, (b) a copy of the Certificate and of this Agreement, as
amended (as well as any signed powers of attorney pursuant to which any such
document was executed), (c) a copy of the Partnership’s U.S. federal, state and
local income tax returns and reports and annual financial statements of the
Partnership, for the ten most recent years, (d) minutes, or minutes of action or
written consent, of every meeting of the Limited Partners and the Management
Committee, (e) true and full information regarding the amount of money and a
description and statement of the agreed value of any other property or services
contributed or to be contributed by each Partner, and the date on which each
became a Partner, (f) true and full information regarding the status of the
business and financial condition of the Partnership, (g) copies of any materials
that JCOM distributes to the Partnership that were not also received by any JCOM
director designated by such Partner pursuant to 6.5, or as the Partnership may
otherwise reasonably request from JCOM upon the reasonable request of a Partner
and (h) other information regarding the affairs of the Partnership as is just
and reasonable.  Any demand by a Limited Partner under this 10.7 must be by
Notice to the Partnership, and must state the purpose of the demand.  Any
inspection or copying of the Partnership’s books and records under this 10.7
will be during normal business hours, and at the expense of the Limited Partner
making the demand.

 

10.8                           Banking.  The General Partner will cause to be
established and maintained one or more bank or financial or security accounts
and safe deposit boxes for the Partnership.  Without limiting the foregoing, the
Partnership will cause to be established and maintained a non-resident bank
account in Japan for so long as SC Partner has the ability to request a
redemption of Units pursuant to 13.4, in each case provided that such bank
account and any other account opened by the Partnership can be opened and
maintained without the Partnership having an address in Japan and without the
necessity of having a Japanese resident be signatory on such account.  The
General Partner may authorize one or more individuals to sign checks on and
withdraw funds from such bank or financial accounts and to have access to such
safe deposit boxes, and may place such limitations and restrictions on such
authority as the General Partner deems advisable.

 

10.9                           Tax Matters Partner.  Until further action by the
Partnership, the General Partner is designated as the tax matters partner under
§ 6231(a)(7) of the Code (“Tax Matters Partner”).  The Tax Matters Partner will
be responsible for notifying all Partners of ongoing proceedings, both
administrative and judicial, and will represent the Partnership throughout any
such proceeding.  The Partners will furnish the Tax Matters Partner with such
information as it may reasonably request to provide the Internal Revenue Service
with sufficient information to allow proper notice to the Partners.  If an
administrative proceeding with respect to a partnership item under the Code has
begun, and the Tax Matters Partner so requests, each Partner will notify the Tax
Matters Partner of its treatment of any partnership item on its U.S. federal
income tax return, if any, which is inconsistent with the treatment of that item
on the partnership return for the Partnership.  Any settlement agreement with
the Internal Revenue Service will be binding upon the Partners only as provided
in the Code.  The Tax Matters Partner will not bind any other Partner to any
extension of the statute of limitations or to a settlement agreement without
such Partner’s written consent.  Any Partner who enters into a settlement
agreement with respect to any partnership item will notify the other Partners
and the Management Committee of such settlement agreement and its terms within
30 days from the date of settlement.  If the Tax Matters Partner does not file a
petition for readjustment of the partnership items in the Tax Court, U.S.
federal District Court or Claims Court within the 90-day period following a
notice of a final partnership administrative adjustment, any notice partner or
5-percent group (as such terms are defined in the Code) may institute such
action within the following 60 days.  The Tax Matters Partner will timely notify
the other Partners in writing of its decision.  Any notice partner or 5-percent
group will notify any other Partner and the Management Committee of its filing
of any petition for readjustment.

 

10.10                     No General Partnership.  The Partners acknowledge the
Partnership’s status as a limited partnership formed under the Act.  The
classification of the Partnership as a partnership for U.S. federal

 

28

--------------------------------------------------------------------------------


 

(and, as appropriate, state, local and foreign) income tax purposes does not
create or imply a general partnership between the Partners for state law or any
other purpose.  All duties and obligations of the Partners to each other are
expressly set forth in this Agreement.  Without limiting the foregoing, the
Limited Partners do not owe to each other, the General Partner or to the
Partnership the duties that a general partner owes to a partnership and its
other partners nor do the General Partner or the Managers owe such duties to
each other, the Partnership or the Partners, it being acknowledged that the only
duties owed by the General Partner and the Managers to each other, the Limited
Partners and the Partnership are as set forth in Article 9.  The Partners
(including the General Partner) and the Managers appointed by them do not have
any express or implied fiduciary duties to the Partnership or each other except
the fiduciary duties, if any, that shareholders in a Delaware corporation might
have to each other or the corporation.

 

ARTICLE XI

DISSOLUTION

 

11.1                           Dissolution.  Dissolution of the Partnership will
occur upon the earliest to occur of any of the following events:

 

(a)                                  the unanimous vote of the Partners to
dissolve the Partnership;

 

(b)                                 an event of Withdrawal (as defined in 11.2)
of a Limited Partner and the election of the remaining Partners to dissolve in
accordance with 11.3(a);

 

(c)                                  without limiting SC Partner’s obligations
under 14.2, at such time as LMI is not able to, or LMI Limited Partner provides
SC Partner with Notice that LMI no longer desires to, consolidate the financial
results of JCOM with LMI for purposes of applicable U.S. financial reporting
rules and regulations;

 

(d)                                 the entry of a decree of judicial
dissolution under the Act;

 

(e)                                  [Intentionally Omitted];

 

(f)                                    February 18, 2010;

 

(g)                                 either of LJI or Liberty Jupiter while a
Limited Partner, or the General Partner, ceases to be an Affiliate of its
Parent;

 

(h)                                 such time as the sum of the number of Units
and JCOM Shares owned directly by SC Partner and its Affiliates who are subject
to 14.4 exceeds the sum of the number of Units and JCOM Shares owned directly by
LMI Partner and its Affiliates, provided that SC Partner is not in breach of its
obligations hereunder;

 

(i)                                     if either LMI Partner or SC Partner has
materially breached a material provision of this Agreement and such breach has
not been cured within 30 days after receipt of a Notice from the non-breaching
Partner providing reasonable detail concerning the nature of the breach, then
upon the election of the non-breaching Partner; or

 

(j)                                     an event of Withdrawal of the General
Partner, unless the Partnership is continued pursuant to 11.3(c).

 

29

--------------------------------------------------------------------------------


 

11.2                           Events of Withdrawal.  An event of Withdrawal of
a Partner occurs when any of the following occurs:

 

(a)                                  with respect to any Limited Partner, upon
the Transfer of all of such Limited Partner’s Units (which may only be done as
otherwise permitted under this Agreement and which Transfer is treated as a
resignation);

 

(b)                                 with respect to any Partner, upon the
voluntary withdrawal, retirement or resignation of the Partner by Notice to the
Partnership;

 

(c)                                  with respect to any Partner that is a
corporation, upon filing of articles of dissolution of the corporation;

 

(d)                                 with respect to any Partner that is a
partnership, a limited liability company or a similar entity, upon dissolution
and liquidation of such entity (but not solely by reason of a technical
termination under § 708(b)(1)(B) of the Code);

 

(e)                                  with respect to any Partner, the Bankruptcy
of the Partner; or

 

(f)                                    with respect to the General Partner, upon
the Transfer of all of its Units; provided, that if the Transferee is a
Permitted Transferee, such Person will automatically be admitted as the General
Partner as provided in 13.6.

 

Within 10 days following the happening of any event of Withdrawal with respect
to a Partner, such Partner must give Notice of the date and the nature of such
event to the Partnership.

 

11.3                           Continuation.

 

(a)                                  In the event of Withdrawal of a Limited
Partner, the Partnership will be continued unless the remaining Partners
(including the Permitted Transferee of a withdrawing Limited Partner, if
applicable) unanimously elect to dissolve.  If the Partnership is so continued,
any Limited Partner as to which an event of Withdrawal specified in
11.2(b) through 11.2(e) has occurred, or such Limited Partner’s Transferee or
other successor-in-interest (as the case may be) if a Limited Partner has made a
Transfer in violation of this Agreement and such Transfer is found not to be
null and void, will, without further act, become a “Limited Owner” of its own
Units or the Units of the withdrawn Limited Partner.  A Limited Owner has no
right:  (i) to participate or interfere in the management or administration of
the Partnership’s business or affairs, including by virtue of appointment of one
or more Managers, (ii) to vote or agree on any matter affecting the Partnership
or any Partner, (iii) to require any information on account of Partnership
transactions or (iv) except as provided in the next succeeding sentence, to
inspect the Partnership’s books and records.  The only rights of a Limited Owner
are:  (x) to obtain the information specified in 10.7 if it executes a
confidentiality agreement (in form and substance satisfactory to the General
Partner) concerning such information if not already bound by 10.7, (y) to
receive the allocations and Distributions to which the Units of the Limited
Owner are entitled and (z) to receive all necessary tax reporting information. 
Neither the Partnership, the Managers, nor the Partners will owe any fiduciary
duty of any nature to a Limited Owner.  However, each Limited Owner will be
subject to all of the obligations, restrictions and other terms contained in
this Agreement as if it were a Limited Partner.

 

(b)                                 Upon the occurrence of any event of
Dissolution, LMI Limited Partner will have the option to continue the
Partnership, as long as the Partnership first makes all liquidating
Distributions to SC Partner that it would have been required to make under
Article 12 if the Partnership had completely wound up its affairs and
liquidated.  Any such Distribution to SC Partner will be made in complete
redemption of all Units then owned by SC Partner.

 

30

--------------------------------------------------------------------------------


 

(c)                                  In the event of Withdrawal of the General
Partner pursuant to 11.2(f), so long as the Transferee of the General Partner’s
Units is a Permitted Transferee, the Partnership will not be dissolved and the
Partnership will continue with the Transferee of the General Partner’s Units as
the new General Partner.  In the event of Withdrawal of the General Partner
pursuant to any other clause of 11.2,  the Partnership will be dissolved unless
the LMI Limited Partner agrees in writing within 90 days of the event of
Withdrawal of the General Partner to continue the Partnership’s affairs and to
the appointment, effective as of the date of the event of Withdrawal of the
General Partner (the “Withdrawal Date”), of a successor General Partner that is
an Affiliate of the LMI Limited Partner.  If no successor General Partner is
admitted to the Partnership within 90 days following the Withdrawal Date, the
Liquidating Trustee shall proceed with the liquidation of the Partnership’s
assets as provided in 12.1.

 

ARTICLE XII

LIQUIDATION

 

12.1                           Liquidation.  Subject to 11.3, upon Dissolution
of the Partnership, the Partnership will immediately proceed to wind up its
affairs and liquidate pursuant to this 12.1.  The General Partner shall be the
liquidating trustee (the “Liquidating Trustee”) unless and until a substitute
Liquidating Trustee is elected by the Limited Partners owning a majority of the
Units.  The winding up and Liquidation of the Partnership will be accomplished
in a businesslike manner as determined by the Liquidating Trustee.  A reasonable
time will be allowed for the orderly Liquidation of the Partnership and the
discharge of liabilities to creditors so as to enable the Partnership to
minimize any losses attendant upon Liquidation.  Any gain or loss on disposition
of any Partnership assets in Liquidation will be allocated to the Partners in
accordance with Article 4.  Any Liquidating Trustee is entitled to reasonable
compensation for services actually performed, and may contract for such
assistance in the liquidating process as such Person deems necessary or
desirable.  Until the filing of a certificate of cancellation under 12.7, and
without affecting the liability of the Partners and without imposing liability
on the Liquidating Trustee, the Liquidating Trustee may settle and close the
Partnership’s business, prosecute and defend suits, dispose of its property,
discharge or make provision for its liabilities, and make Distributions in
accordance with the priorities set forth in this Article.

 

12.2                           Tax Termination.  In addition to termination of
the Partnership following its Dissolution, a termination of the Partnership will
occur, for U.S. federal income tax purposes only, on the date the Partnership is
terminated under § 708(b)(1) of the Code.  Under current law, events causing
such a termination include the sale or exchange of 50% or more of the total
interest in the capital and profits of the Partnership within a twelve-month
period.  Upon the occurrence of a termination under § 708(b)(1) of the Code, the
Partnership will be deemed to contribute all of its assets and liabilities to a
new partnership for tax purposes in exchange for an interest in such partnership
and, immediately thereafter, to distribute interests in the new partnership to
the Partners in complete liquidation of the Partnership.  All adjustments and
computations will be made under this Agreement as if the constructive
transactions had actually occurred, and the Capital Accounts of the Partners in
such new tax partnership will be determined and maintained in accordance with
the § 704(b) Regulations.

 

12.3                           Priority of Payment.  The assets of the
Partnership will be distributed in Liquidation in the following order:

 

(a)                                  First, to creditors by the payment or
provision for payment of the debts and liabilities of the Partnership (other
than any loans or advances that may have been made by any Partner or any
Affiliate of a Partner) and the expenses of Liquidation;

 

31

--------------------------------------------------------------------------------


 

(b)                                 Second, to the setting up of any reserves
that are reasonably necessary for any contingent, conditional or unmatured
liabilities or obligations of the Partnership;

 

(c)                                  Third, to the repayment of any loans or
advances to the Partnership that were made by any Partner or any Affiliate of a
Partner (according to the relative priority of repayment of such loans and
proportionally among loans of equal priority if the amount available for
repayment is insufficient for payment in full); and

 

(d)                                 Fourth, to the Partners pro rata in
proportion to their Percentage Interests.

 

12.4                           Liquidating Distributions.  Liquidating
Distributions due to the Partners will be made by selling the assets of the
Partnership and distributing the net proceeds.  Notwithstanding the preceding
sentence, unless otherwise agreed by the Partners, liquidating Distributions
will be made to the extent possible by distributing the assets of the
Partnership in-kind to the Partners in proportion to the amounts distributable
to them pursuant to 12.3, valuing such assets at their Fair Market Value (net of
liabilities secured by such property that the Partner takes subject to or
assumes), as reasonably agreed by the Partners, on the date of Distribution.  If
the Partners are unable to agree on net Fair Market Value within 30 days
following an event of Dissolution, each of SC Partner and LMI Partner will
retain within 45 days following an event of Dissolution, an internationally
recognized investment bank to determine net Fair Market Value in accordance with
the valuation process specified in 5.4(b); provided, that if the assets to be
distributed are JCOM Shares, Fair Market Value will be the Unit Fair Market
Value and provided that if either SC Partner or LMI Partner fails to retain an
internationally recognized investment bank within the required time period, net
Fair Market Value as determined by the investment banker retained by the other
Partner will control for purposes of this 12.4.  In connection with any in-kind
Distributions, the assets distributed will be deemed to have been sold
immediately preceding the date of Distribution for a purchase price equal to
their Fair Market Value, and the Net Income or Net Loss arising from such deemed
sale will be allocated to the Partners in accordance with Article 4 and credited
to their Capital Accounts in accordance with Article 3.  Each Partner (the
“Assuming Partner”) agrees to save and hold harmless the other Partner from any
and all liabilities that are taken subject to or assumed by the Assuming
Partner.  Appropriate and customary prorations and adjustments will be made
incident to any Distribution in-kind.  Each Partner will look solely to the
assets of the Partnership for the return of its Capital Contributions, and if
the assets of the Partnership remaining after the payment or discharge of the
debts and liabilities of the Partnership are insufficient to return such
contributions, such Partner will have no recourse against the other Partner. 
The Partners acknowledge that 12.3 may establish Distribution priorities on
Liquidation different from those set forth in the Act, as in effect at the time
of any Distribution; and, in such event, it is the Partners’ intention that the
provisions of 12.3 will control, to the extent possible.  If any in-kind
liquidating Distributions of JCOM Shares are to be made, (i) the Liquidating
Trustee and the Partners will use Commercially Reasonable Efforts to complete
the liquidating Distributions in such a manner so that the TOB Rules do not
apply to the Distributions, (ii) any such in-kind liquidating Distributions of
JCOM Shares to SC Partner shall be made from the JCOM Shares held in the Super
Media SC Account and (iii) any such in-kind liquidating Distributions of JCOM
Shares to LMI Partner shall be made from the JCOM Shares held in the Super Media
LMI Account.

 

12.5                           No Restoration Obligation.  Except as otherwise
specifically provided in this Agreement, nothing contained in this Agreement
imposes on any Partner an obligation to make an Additional Contribution in order
to restore a deficit Capital Account upon Liquidation of the Partnership.

 

12.6                           Liquidating Reports.  A report will be submitted
with each liquidating Distribution to the Partners made pursuant to 12.3 and
12.4, showing the collections, disbursements and distributions during the
period, which is subsequent to any previous report.  A final report, showing
cumulative collections, disbursements and distributions, will be submitted upon
completion of the Liquidation process.

 

32

--------------------------------------------------------------------------------


 

12.7                           Certificate of Cancellation.  Upon Dissolution of
the Partnership and the completion of the winding up of its business, the
Liquidating Trustee (or the Limited Partners, if necessary) shall cause the
cancellation of the Certificate and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the State of Delaware.

 

ARTICLE XIII

TRANSFER RESTRICTIONS

 

13.1                           General Restriction.  No Person may Transfer all
or any part of such Person’s Units in any manner whatsoever except: (a) a
Transfer to a Permitted Transferee as specified in 13.2; or (b) as provided in
13.4, but in any case with respect to a Transfer described in either (a) or (b),
only if the requirements of 13.3 have also been satisfied.  Any other Transfer
of Units is null and void, and of no effect.  Any Partner who makes a Transfer
of all of its Units in accordance with the requirements of this Agreement will
cease to be a Partner on the date of such Transfer and will cease on such date
to have any rights or future obligations as a Partner pursuant to this
Agreement; provided that such Partner will not be released from any obligations
or liabilities that arose prior to the date of Transfer or, in the case of SC
Partner, from any obligations or liabilities pursuant to 13.3(e).  Any Limited
Partner who makes a Transfer of part (but not all) of such Limited Partner’s
Units will continue as a Limited Partner (with respect to the interest
retained), and such partial Transfer will not constitute an event of Withdrawal
of such Limited Partner.  The rights and obligations of any Transferee of a Unit
will be governed by the other provisions of this Agreement.

 

13.2                           Permitted Transferee.  Subject to the
requirements set forth in 13.3, a Person may Transfer all or any part of such
Person’s Units to any Affiliate of the Person (each, a “Permitted Transferee”).

 

13.3                           General Conditions on Transfers.  Except to the
extent that one or more of such conditions is waived by the General Partner, no
Transfer of a Unit will be effective unless all of the conditions set forth
below are satisfied:

 

(a)                                  The Transferor delivers to the Partnership
(i) an opinion of counsel for the Transferor reasonably satisfactory in form and
substance to the General Partner to the effect that, assuming the accuracy of
the statement of the Transferee described in (ii) below, the Transfer of the
Units as proposed does not violate requirements for registration under
applicable U.S. federal and state securities laws; provided that the requirement
of an opinion of counsel will be waived in circumstances where it is not
reasonably necessary, and (ii) a statement of the Transferee in form and
substance reasonably satisfactory to the General Partner making appropriate
representations and warranties with respect to compliance with the applicable
U.S. federal and state securities laws and as to any other matter reasonably
required by the General Partner;

 

(b)                                 The Transferor signs and delivers to the
Partnership a copy of the assignment of the Units to the Transferee
(substantially in the form of the attached Exhibit C);

 

(c)                                  Unless the Transferee is already a Partner,
the Transferee signs and delivers to the Partnership an agreement (substantially
in the form of the attached Exhibit C) to be bound by this Agreement;

 

(d)                                 The Transfer is in compliance with the other
provisions of this Article;

 

(e)                                  In the case of any Transfer by SC to an
Affiliate, except as the parties may otherwise reasonably agree, SC signs and
delivers to LMI Partner an agreement pursuant to which SC agrees for the benefit
of LMI Partner that it will cause the Transferee to perform its obligations
under this Agreement and

 

33

--------------------------------------------------------------------------------


 

guarantees to LMI Partner (as a primary obligor and not as a surety only) the
performance by the Transferee or any Affiliate of SC to which the Transferee may
hereafter Transfer Units, of all SC Partner’s obligations from time to time in
force under the terms of this Agreement for so long as any of them is a Limited
Partner.  Notwithstanding the foregoing, SC’s obligations under any guarantee
delivered pursuant to this paragraph will terminate with respect to an SC
Partner at such time that the Limited Partner ceases to be an Affiliate of SC
pursuant to a transaction permitted by this Agreement; and

 

(f)                                    In the case of any Transfer by any LMI
Partner to an Affiliate, except as the parties may otherwise reasonably agree,
LMI signs and delivers to SC Partner an agreement pursuant to which LMI agrees
for the benefit of SC Partner that it will cause the Transferee to perform its
obligations under this Agreement and guarantees to SC Partner (as a primary
obligor and not as a surety only) the performance by the Transferee or any
Affiliate of LMI to which the Transferee may hereafter Transfer Units, of all
LMI Partner’s obligations from time to time in force under the terms of this
Agreement for so long as any of them is a Partner.  Notwithstanding the
foregoing, LMI’s obligations under any guarantee delivered pursuant to this
paragraph will terminate with respect to an LMI Partner at such time that the
Partner ceases to be an Affiliate of LMI pursuant to a transaction permitted by
this Agreement.

 

13.4                           Transfer or Redemption of Units.

 

(a)                                  The provisions of this 13.4 do not apply to
any Transfer of Units that is otherwise permitted under 13.2.  In accordance
with the procedures set forth in this 13.4, an LMI Partner or SC Partner may
Transfer to the other Partner or have the Partnership redeem, as applicable, all
or any part of the Units comprising its Partnership Interest (subject in all
cases to the limits on the number of Units eligible for redemption set forth in
13.4(c)); provided, that the procedures set forth in this 13.4 for the Transfer
or redemption of Units will not be initiated by either an LMI Partner or SC
Partner (i) more frequently than once in any rolling 90 day period, or (ii) with
respect to a Transfer or redemption of Units with a Unit Fair Market Value of
less than ¥1 billion, measured as of the date the Offer is made.

 

(b)                                 (i)                                     If
an LMI Partner or SC Partner (a “Selling Partner”) desires to have the
Partnership redeem all or any portion of the Units comprising its Partnership
Interest (the “Offered Units”), it will first submit a written offer (the
“Offer”) to sell to the other Partner (the “Offeree”) the Offered Units.  If the
Selling Partner has received a bona fide written offer from any Person other
than an Affiliate of such Selling Partner (a “Third Party Buyer”) to purchase
for cash a number of JCOM Shares equal to the number of Offered Units (a “Third
Party Offer”), then the purchase price per Offered Unit (the “Offer Price”) for
the Offer will be the purchase price per JCOM Share offered by the Third Party
Buyer, which will be payable in cash.  If the Selling Partner has not received a
Third Party Offer, then the Offer Price per Offered Unit will be the Unit Fair
Market Value as of the date on which the Offer is made, which will be payable in
cash.  The Offer will be accompanied by a copy of any Third Party Offer if
applicable and will set forth in reasonable detail (i) the aggregate number of
Offered Units, (ii) the Offer Price, and if applicable, (iii) the identity of
the Third Party Buyer and the name of its ultimate parent company and
controlling shareholders, if any, and the amount of the Third Party Offer.

 

(ii)                                  If the Offeree desires to accept the
entire Offer, or if there is not a Third Party Offer, any portion thereof, the
Offeree will notify the Selling Partner in writing of its intention to acquire
all of the Offered Units if there is a Third Party Offer or the number of such
Offered Units it desires to acquire if there is not a Third Party Offer (in
either case, the “Acquired Units”), such Notice to be delivered within five
Business Days after the Offer is made (or if no Notice is given within such five
Business Day period, the Offeree will be deemed to have rejected the Offer in
full).  The closing of such purchase and sale of Acquired Units will occur at
such time and will be subject to such conditions as are set forth in 13.5.  The
Offeree may assign its rights to acquire the Offered Units under this 13.4(b) to
any of its Affiliates.  If the closing of the purchase and sale of the Acquired
Units does not occur pursuant to 13.5 due to a breach by the Offeree of any

 

34

--------------------------------------------------------------------------------


 

of its covenants, representations or warranties that are a condition to the
consummation of such purchase, without limiting any rights hereunder or any
remedies provided at law, in equity or otherwise, the Offer will be considered
to have been rejected and the Selling Partner may cause JCOM Shares to be sold
and Units to be redeemed in accordance with the applicable provision set forth
in 13.4(c).  If the closing of the purchase and sale of the Acquired Units does
not occur pursuant to 13.5 for any reason other than as set forth in the
immediately preceding sentence, then all of the Acquired Units will once again
be subject to all of the provisions of this 13.4.  Following the acquisition of
Acquired Units by a Partner pursuant to this 13.4(b), such Partner may
thereafter require the Partnership to redeem such Units as Unacquired Units
pursuant to 13.4(c) without first offering such Units to the other Partner
pursuant to 13.4(b).

 

(c)                                  (i)                                     If
the Offer is not accepted in full pursuant to 13.4(b)(ii) (with the difference
between the Offered Units and the Acquired Units being referred to as the
“Unacquired Units”), then:

 

(A)                              If the Unacquired Units were the subject of a
Third Party Offer, then in accordance with the terms and conditions of the Third
Party Offer as set forth in the Offer and in accordance with 13.5, the
Partnership will (1) if the Selling Partner is an LMI Partner, sell to the Third
Party Buyer a number of JCOM Shares no greater than the number of Unacquired
Units, (2) if the Selling Partner is SC Partner, sell to the Third Party Buyer a
number of JCOM Shares no greater than the lesser of (x) the number of Unacquired
Units, (y) the SC Permitted Number less the aggregate number of Units that SC
Partner (including all predecessor SC Partners) has sold to LMI Partner pursuant
to 13.4(b) and less the aggregate number of JCOM Shares that SC Partner
(including all predecessor SC Partners) has caused the Partnership to sell under
13.4(c), in each case from the date of this Agreement through but not including
the date of sale of JCOM Shares to the Third Party Buyer, and (z) the number
obtained by subtracting the aggregate number of JCOM Shares that SC Partner
(including all predecessor SC Partners) has caused the Partnership to sell under
13.4(c) within the Partnership Agreement Year in which the sale of JCOM Shares
to the Third Party Buyer will occur from the number that equals one-third of the
SC Permitted Number, and (3) in each case, distribute the Net Proceeds of the
sale of the JCOM Shares and any cash or stock dividends or other distributions
the Partnership has received on such JCOM Shares that have not previously been
distributed to the Partners and that are not otherwise included in the
definition of JCOM Shares, to the Selling Partner, first in retirement of any
debt the Partnership owes to such Selling Partner and next in redemption of a
number of its Unacquired Units equal to the number of JCOM Shares sold; or

 

(B)                                If the Unacquired Units were not the subject
of a Third Party Offer, then for a period of 30 days after the Offer was not
accepted in full pursuant to 13.4(b)(ii) (the “Sale Period”), the Selling
Partner may direct the General Partner to cause the Partnership to (1) if the
Selling Partner is an LMI Partner, sell a number of JCOM Shares no greater than
the aggregate number of Unacquired Units in Ordinary Market Transactions
effected at such times during the Sale Period as such LMI Partner may reasonably
request, (2) if the Selling Partner is SC Partner, sell a number of JCOM Shares,
in Ordinary Market Transactions effected at such times during the Sale Period as
SC Partner may reasonably request, no greater than the lesser of (x) the number
of Unacquired Units, (y) the SC Permitted Number less the aggregate number of
Units that SC Partner (including all predecessor SC Partners) has sold to LMI
Partner pursuant to 13.4(b) and less the aggregate number of JCOM Shares that SC
Partner (including all predecessor SC Partners) has caused the Partnership to
sell under 13.4(c), in each case from the date of this Agreement until the
commencement of the Sale Period, and (z) the number obtained by subtracting the
number of JCOM Shares that SC Partner (including all predecessor SC Partners)
has caused the Partnership to sell under 13.4(c) within the Partnership
Agreement Year in which the Sale Period commences from the number that equals
one-third of the SC Permitted Number and, (3) in each case, at such time and
subject to such conditions as are set forth in 13.5, the Partnership will
distribute the Net Proceeds of the sales of the JCOM Shares and any cash or
stock dividends or other distributions the Partnership has received on such JCOM
Shares that have not previously been distributed to the Partners and that are
not otherwise included in the definition of JCOM Shares, to the

 

35

--------------------------------------------------------------------------------


 

Selling Partner first in retirement of any debt the Partnership owes to such
Selling Partner and next in redemption of a number of its Unacquired Units equal
to the number of JCOM Shares sold.

 

(ii)                                  The redemption of the Selling Partner’s
Unacquired Units pursuant to 13.4(c) will be the only means for a Selling
Partner to Transfer the Unacquired Units and the Selling Partner may not
otherwise Transfer all or any part of the Unacquired Units in any other manner
whatsoever except as permitted by 13.2.

 

(iii)                               To the extent that (A) the closing of the
purchase and sale of JCOM Shares to a Third Party Buyer pursuant to
13.4(c)(i)(A) does not occur due to a breach by the Third Party Buyer of any of
its covenants, representations or warranties that are a condition to the
consummation of such purchase, (B) prevailing market conditions prevent the
Partnership from completing any sales of JCOM Shares requested by the Selling
Partner pursuant to 13.4(c)(i)(B) during the Sale Period, (C) any Unacquired
Units are not redeemed due to the limitations on the number of Unacquired Units
that may be redeemed that are set forth in 13.4(c)(i)(A) or (B), or (D) any
redemption provided for in this 13.4(c) does not occur for any other reason,
then in each case any Unacquired Units that are not redeemed by the Partnership
will remain subject to the provisions of this 13.4.

 

13.5                           Procedures for Transfer or Redemption of Units. 
Any purchase and sale of Acquired Units to an Offeree pursuant to 13.4(b), any
sale of JCOM Shares by the Partnership pursuant to 13.4(c) and any redemption of
Unacquired Units pursuant to 13.4(c) will be subject to the following terms and
conditions:

 

(a)                                  In the case of a purchase and sale of
Acquired Units or the redemption of any Unacquired Units, the Selling Partner
will be deemed to have represented and warranted that: (i) the Offeree or the
Partnership, as applicable, will receive good and valid title to the Acquired
Units free and clear of all Liens of any nature whatsoever; and (ii) all of such
Units can be purchased and sold or redeemed, as applicable, without any notice
to, or consent, approval, order or authorization of, or declaration or filing
with, any other Person other than those already obtained and except for any
required Governmental Approvals.  In the case of a purchase and sale of JCOM
Shares to a Third Party Buyer, the Partnership will make the following
representations and warranties if requested by the Third Party Buyer: (A) the
Third Party Buyer will receive good and valid title to such JCOM Shares free and
clear of all Liens of any nature whatsoever; and (B) all of such JCOM Shares can
be purchased and sold without any notice to, or consent, approval, order or
authorization of, or declaration or filing with, any other Person other than
those already obtained and except for any required Governmental Approvals.  The
Selling Partner will use Commercially Reasonable Efforts to require the Third
Party Buyer to accept any additional representations, warranties or covenants
with respect to the sale of the JCOM Shares directly from the Selling Partner
and not from the Partnership.  In any case, the Selling Partner will indemnify,
defend and hold the Partnership harmless from and against any and all losses,
damages, expenses or liabilities incurred by the Partnership and arising out of
the sale of JCOM Shares by the Partnership at the request of the Selling
Partner, including claims made pursuant to any purchase agreement between the
Partnership and a Third Party Buyer.

 

(b)                                 The closing of any purchase and sale of
Acquired Units or JCOM Shares or any redemption of Unacquired Units will be
subject to the satisfaction of the following conditions, it being agreed that
the parties will use Commercially Reasonable Efforts to cause such conditions to
be met:  (i) the applicable parties will have made all necessary filings and
taken all actions that are required to be made or taken by them to comply with
the TOB Rules; (ii) all consents, notices, approvals, including Governmental
Approvals expressly required with respect to the transactions to be consummated
at such closing will have been obtained; and (iii) there will be no preliminary
or permanent injunction or other order by any court of competent jurisdiction
restricting, preventing or prohibiting the consummation of the transactions to
be consummated at such closing.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Unless otherwise agreed by the applicable
parties, the closing of any purchase and sale of Acquired Units, any sale of
JCOM Shares to a Third Party Buyer or any redemption of Unacquired Units will
take place at the principal executive offices of the Partnership or at such
other place as the General Partner may decide, at 10:00 a.m. local time on a
Business Day selected by the Offeree in the case of a purchase and sale and
selected by the Partnership in the case of a redemption, provided that such
closing will occur as promptly as practicable, and in any event, (i) with
respect to a purchase and sale of Acquired Units, within five Business Days
after the Offeree’s acceptance of the Offer, (ii) with respect to a redemption
following a sale of JCOM Shares to a Third Party Buyer pursuant to
13.4(c)(i)(A), within five Business Days following the closing of the sale to
the Third Party Buyer, (iii) with respect to a redemption following sales of
JCOM Shares in Ordinary Market Transactions pursuant to 13.4(c)(i)(B), within
five Business Days after the end of the Sale Period, and (iv) with respect to
any sale of JCOM Shares to a Third Party Buyer pursuant to 13.4(c)(i)(A), within
60 days after the Offeree has rejected the Offer with respect to the Unacquired
Units, subject in each case to extension for up to 90 days to the extent
required to satisfy all of the conditions set forth in 13.5(b).

 

(d)                                 Unless the applicable parties agree
otherwise, the purchase price on any purchase and sale of Acquired Units, the
purchase price on any sale of JCOM Shares to a Third Party Buyer and the
redemption price for any cash redemption of Unacquired Units will be payable in
Japanese yen by wire transfer of same day funds to an account at a bank
designated by the applicable party, such designation to be made no less than
five Business Days prior to the applicable closing; provided that, if SC Partner
is the Selling Partner, in order to facilitate SC Partner’s prompt receipt of
payment, any Third Party Buyer will be instructed by the Partnership to remit
the payment to the Partnership’s bank account in Japan if the Partnership has
such an account.

 

(e)                                  In the case of any purchase and sale of
Acquired Units, the conditions set forth in 13.3 must also be satisfied.  In
addition, at the reasonable request of the Partnership, the Selling Partner will
cause the requirements of 13.3(a) to be satisfied with respect to the
Partnership as Transferor of JCOM Shares by delivering to the Partnership an
opinion of counsel meeting the requirements of 13.3(a)(i) and a statement of the
Transferee meeting the requirements of 13.3(a)(ii), in each case with respect to
the Transfer of JCOM Shares rather than Units.

 

13.6                           Rights of Transferees.  Any Transferee acquiring
Units in compliance with this Agreement (i) will become a Limited Partner
automatically on the effective date of the Transfer in the case of any Transfer
of any Units to it by a Limited Partner and (ii) will be admitted as a Partner
and become the General Partner automatically on the effective date of the
Transfer if it is the Transferee of all of the General Partner’s Units and is a
Permitted Transferee.  If the General Partner Transfers less than all of its
Units to a Permitted Transferee, the Units Transferred to such Permitted
Transferee will represent a limited partnership interest and such Permitted
Transferee will be a Limited Partner.

 

13.7                           Security Interest.  The Partnership will not
pledge or grant a security interest, Lien or other encumbrance in or against all
or any part of the JCOM Shares or any other assets of the Partnership and no
Partner will pledge or grant a security interest, Lien or other encumbrance in
or against all or any part of such Partner’s Units.

 

ARTICLE XIV

COVENANTS

 

14.1                           Confidentiality.  Each Partner agrees not to
disclose (except to its officers, directors, managers, employees,
representatives, advisors, agents and Affiliates) or to permit any Person
Controlled by it to disclose, and will use its reasonable best efforts to ensure
that its officers, directors, managers,

 

37

--------------------------------------------------------------------------------


 

employees, representatives, Managers, agents and Affiliates do not disclose or
permit disclosure of, any Partnership Confidential Information to any third
party.  For purposes of this 14.1, “Partnership Confidential Information” means
the terms of this Agreement and all knowledge, information or materials relating
to the Partnership which a Partner obtains by reason of being a Partner in the
Partnership (including, with respect to all Partners as of the date of this
Agreement, all knowledge, information or materials relating to the Partnership
prior to its conversion, which any such Partner obtained by reason of being a
member in the Partnership (then a limited liability company) at such time. 
Notwithstanding the foregoing, a Partner may disclose Partnership Confidential
Information:

 

(a)                                  as authorized in writing by the other
Partner;

 

(b)                                 as required by any applicable law, stock
exchange rule or by any subpoena or similar legal process; provided that, if a
Partner is so required to disclose Partnership Confidential Information, such
Partner, to the extent not legally prohibited from doing so, will promptly
provide the other Partner Notice of such requirement so that the other Partner
may, if it desires, seek a protective order or other appropriate remedy, and the
Partner required to make such disclosure of Partnership Confidential Information
will reasonably cooperate with the Partner seeking such protective order or
other remedy.  If such protective order or other remedy is not sought (or, if
sought, is not obtained), the Partner required to make such disclosure of
Partnership Confidential Information will furnish only that portion of the
relevant Partnership Confidential Information which it is advised by such
Partner’s counsel is legally required and will exercise reasonable efforts to
obtain that confidential treatment will be accorded to such Partnership
Confidential Information;

 

(c)                                  if such Partnership Confidential
Information is required to be disclosed by order, request or guidance of any
Governmental Authority, stock exchange or stock association;

 

(d)                                 if such Partnership Confidential Information
was known by the disclosing Partner or its Affiliates prior to November 26, 2004
(or, if the disclosing Partner became a Partner of the Partnership after the
date of this Agreement, prior to becoming a Partner of the Partnership);

 

(e)                                  if such Partnership Confidential
Information is in the public domain;

 

(f)                                    if such Partnership Confidential
Information is obtained from a third party in circumstances not involving a
breach of the terms of this 14.1; or

 

(g)                                 to any bona fide prospective purchaser of
the equity interests in or assets of the disclosing Partner, provided that such
purchaser agrees to be bound by the provisions of this 14.1.

 

The nondisclosure obligation contained in this 14.1 will be binding upon each
Partner for so long as it holds any Units and for a period of three years
thereafter.

 

14.2                           Consolidation Cooperation.  If at any time prior
to a Dissolution, LMI is not able to, but still desires to, consolidate the
financial results of JCOM with LMI for purposes of applicable U.S. financial
reporting rules and regulations, then upon request by LMI Partner, LMI Partner
and SC Partner will use Commercially Reasonable Efforts to negotiate amendments
to this Agreement and to any other agreements relating to JCOM or negotiate new
agreements relating to such matters to permit continued consolidation by LMI.

 

14.3                           [Intentionally Omitted.].

 

14.4                           Participation Right.  If LMI Partner, SC Partner
or an Affiliate of LMI Partner or SC Partner desires to acquire JCOM Shares
through an Ordinary Market Transaction or from JCOM or any

 

38

--------------------------------------------------------------------------------


 

Person other than an Affiliate of such Partner, the Partner that desires to
acquire JCOM Shares or whose Affiliate desires to acquire JCOM Shares (the
“Purchasing Partner”) must first give prompt written notice to the other Limited
Partner (the “Non-Purchasing Partner”) offering the Non-Purchasing Partner the
right (a “Participation Right”) to purchase a percentage, not to exceed its
Percentage Interest (and which will include in the case of the LMI Limited
Partner, the General Partner’s Percentage Interest), of the total number of
additional JCOM Shares that the Purchasing Partner or its Affiliate proposes to
acquire on the same terms and conditions.  The Notice will specify in reasonable
detail (a) the number of JCOM Shares proposed to be acquired, (b) the proposed
purchase price per JCOM Share or, with respect to JCOM Shares proposed to be
acquired through Ordinary Market Transactions, the maximum price at which shares
will be acquired, (c) with respect to JCOM Shares to be acquired through
Ordinary Market Transactions, the time period over which such shares will be
acquired, (d) except with respect to JCOM Shares to be acquired through Ordinary
Market Transactions, the identity of the Person from whom the Purchasing Partner
or its Affiliate intends to acquire the JCOM Shares and the name of its ultimate
parent company and controlling shareholder(s), if any, and (e) any other
material terms and conditions of the proposed transaction.  If the
Non-Purchasing Partner desires to accept all or any portion of its Participation
Right, the Non-Purchasing Partner will notify the Purchasing Partner in writing
of its intention to acquire all or a portion of its Percentage Interest of the
JCOM Shares, such Notice to be given to the Purchasing Partner within 20
Business Days following the Non-Purchasing Partner’s receipt of Notice of its
Participation Right with respect to the acquisition of JCOM Shares in Ordinary
Market Transactions or any other acquisition of JCOM Shares and which will
constitute the Non-Purchasing Partner’s agreement to acquire such JCOM Shares on
the terms specified in the Notice (including in the case of Ordinary Market
Transactions, to acquire such JCOM Shares from time to time during the period
specified in the Notice given by the Purchasing Partner) and to be bound by the
terms and conditions of such purchase.  If any consideration other than cash is
to be paid by the Purchasing Partner or its Affiliate in exchange for the JCOM
Shares to be acquired, the Purchasing Partner will take all necessary actions to
permit the Non-Purchasing Partner to be able to use cash to exercise its
Participation Right, with the value of any non-cash consideration to be paid by
the Purchasing Partner to be valued at its Fair Market Value, as reasonably
determined by the unanimous agreement of the Limited Partners.  If the Limited
Partners are unable to agree on the Fair Market Value within 30 days following
the Purchasing Partner’s receipt of the Non-Purchasing Partner’s Notice to
exercise its Participation Right, each Limited Partner will retain within 45
days following the receipt of such Notice, an internationally recognized
investment bank to determine Fair Market Value in accordance with the valuation
process specified in 5.4(b).  The closing of any purchase of JCOM Shares under
this 14.4 will occur at the time and place reasonably specified by the
Purchasing Partner, with each Limited Partner directly purchasing the JCOM
shares to be acquired by it pursuant to this 14.4.  If the Non-Purchasing
Partner elects not to exercise its Participation Right, which election will be
deemed to have been made by the Non-Purchasing Partner if it does not notify the
Purchasing Partner within such 20-Business Day period, then the Purchasing
Partner or its Affiliate may acquire a number of JCOM Shares no greater than the
amount specified in its Notice and on the terms and conditions specified in the
Notice, without further notice to the Non-Purchasing Partner.  For the avoidance
of doubt, the Partners agree that this 14.4 is not applicable to the acquisition
of the JCOM Merger Shares.

 

14.5                           JCOM Merger Shares.  SC Partner agrees that it
shall not Transfer all or any part of its JCOM Merger Shares to any third party
(including the LMI Partner), except that SC Partner may Transfer all or any part
of its JCOM Merger Shares to an Affiliate.  LMI agrees that it will cause LPJ
not to Transfer all or any part of its JCOM Merger Shares to any third party
(including the SC Partner), except that LPJ may Transfer all or any part of its
JCOM Merger Shares to an Affiliate.

 

14.6                           Voting Agreement.  SC Partner agrees that with
respect to any matter as to which it is entitled to vote as a shareholder of
JCOM, it will vote all JCOM Merger Shares owned by it, and will cause any
Affiliate to whom it has Transferred JCOM Merger Shares to vote such shares, in
the same

 

39

--------------------------------------------------------------------------------


 

manner that the Partnership votes the JCOM Shares owned by it.  LMI agrees that
with respect to any matter as to which LPJ is entitled to vote as a shareholder
of JCOM, it will cause LPJ to vote all JCOM Merger Shares owned by it, and will
cause any Affiliate to whom it has Transferred JCOM Merger Shares to vote such
shares, in the same manner that the Partnership votes the JCOM Shares owned by
it.

 

ARTICLE XV

DISPUTES

 

15.1                           Resolution by the Parties.  In the event of a
disagreement among the parties, including a disagreement regarding this
Agreement, or any breach thereof, the parties engaged in such disagreement will
use their Commercially Reasonable Efforts to resolve such disagreement amicably
and where applicable the party in breach will promptly take all reasonable steps
to remedy such breach.  If, at the end of thirty (30) days from notification to
the other parties of such disagreement or breach, no resolution has been
reached, the most senior executive officer (jomu) of each party involved in the
disagreement or alleging or contesting the breach will meet to resolve the
matter.  If they, too, are unable to reach a mutually agreeable resolution
within thirty (30) days of the matter being referred to them any party involved
may elect that the matter will be arbitrated in accordance with 15.2.

 

15.2                           Resolution by Arbitration.  Any and all disputes
with respect to which such authorized persons failed to reach a mutually
agreeable resolution will be finally and exclusively settled by arbitration
conducted in New York, New York under UNCITRAL Arbitration Rules by three
(3) arbitrators in the English language.  Any such decision will be given in
writing and will state the basis therefore.  Nothing in this 15.2 will prevent a
party from seeking injunctive relief.  Any arbitral award rendered under this
15.2 will be final and binding upon the parties.

 

15.3                           Waiver of Immunities.  In connection with the
enforcement of any arbitral award obtained pursuant to the requirements of 15.1
and 15.2 or the exercise by any party of its rights under 15.1 and 15.2, each
party irrevocably waives any right that it has or may hereafter acquire, in any
jurisdiction, to claim for itself or its revenues, assets or properties,
immunity from service of process, suit, the jurisdiction of any court, an
interlocutory order or injunction or the enforcement of the same against its
property in such court, attachment prior to judgment, attachment in aid of
execution of an arbitral award or judgment (interlocutory or final) or any other
legal process.

 

ARTICLE XVI

GENERAL PROVISIONS

 

16.1                           Representations.  Each Partner represents and
warrants to each other Partner that, as of the signing of this Agreement:

 

(a)                                  such Person is duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
where it purports to be organized and has the requisite power and lawful
authority to own and operate its assets and properties and to conduct its
business in which it is currently or proposed to be engaged;

 

(b)                                 such Person has full power and authority to
enter into this Agreement and perform its obligations hereunder;

 

(c)                                  all actions necessary to authorize the
signing and delivery of this Agreement, and the performance of obligations under
it, have been duly taken;

 

40

--------------------------------------------------------------------------------


 

(d)                                 this Agreement has been duly signed and
delivered by a duly authorized officer or other representative of such Person
and constitutes the legal, valid and binding obligation of such Person
enforceable in accordance with its terms (except as such enforceability may be
affected by applicable Bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally, and except that the availability of equitable
remedies is subject to judicial discretion);

 

(e)                                  no consent, approval, notice, hearing,
filing, registration or any other action with any other Person is required in
connection with the signing, delivery and performance of this Agreement by such
Person;

 

(f)                                    the signing, delivery and performance of
this Agreement do not violate the organizational documents of such Person, or
any material agreement to which such Person is a party or by which such Person
is bound; and

 

(g)                                 such Person has had an opportunity to
perform any due diligence such Person deems necessary or desirable.

 

16.2                           Unregistered Interests.  Each Partner: 
(a) acknowledges that the Units were originally offered and sold without
registration under the U.S. Securities Act of 1933, as amended, or under similar
provisions of state law, (b) acknowledges that such Partner was fully aware at
the time of acquisition of its Units of the economic risks of an investment in
the Partnership, and that such risks must be borne for an indefinite period of
time, (c) represents and warrants that such Partner acquired its Units for such
Partner’s own account, for investment, and with no view to the distribution of
the Units and (d) agrees not to Transfer, or to attempt to Transfer, all or any
part of its Units without registration under the U.S. Securities Act of 1933, as
amended, and any applicable state securities laws, unless the Transfer is exempt
from such registration requirements.  Each Partner further represents and
warrants that such Partner is an “accredited investor” as defined in
Rule 501(a) of the Regulation D under the U.S. Securities Act of 1933, as
amended.

 

16.3                           Waiver of Dissolution Rights.  The Partners agree
that irreparable damage would occur if any Partner should bring an action for
judicial dissolution of the Partnership.  Accordingly, each Partner accepts the
provisions under this Agreement as such Person’s sole entitlement on Dissolution
of the Partnership and waives and renounces such Person’s right to seek a court
decree of dissolution or to seek the appointment by a court of a liquidator for
the Partnership.  Each Partner further waives and renounces any alternative
rights which might otherwise be provided by law upon the Withdrawal of such
Person and accepts the provisions under this Agreement as such Person’s sole
entitlement upon the happening of such event.

 

16.4                           Waivers and Consents Generally.  No course of
dealing will be deemed to amend or discharge any provision of this Agreement. 
No delay in the exercise of any right will operate as a waiver of such right. 
No single or partial exercise of any right will preclude its further exercise. 
A waiver of any right on any one occasion will not be construed as a bar to, or
waiver of, any such right on any other occasion.

 

16.5                           Equitable Relief.  If any Partner proposes to
Transfer all or any part of its Units or to disclose confidential information in
violation of the terms of this Agreement, the Partnership, the General Partner,
or any Limited Partner may apply to any court of competent jurisdiction for a
temporary injunctive order prohibiting such proposed Transfer or disclosure
except upon compliance with the terms of this Agreement.  Any attempted Transfer
in violation of this Agreement is null and void, and of no force and effect. 
The Person against whom such action or proceeding is brought waives the claim or

 

41

--------------------------------------------------------------------------------


 

defense that an adequate remedy at law exists, and such Person will not urge in
any such action or proceeding the claim or defense that such remedy at law
exists.

 

16.6                           Remedies for Breach.  Except as provided in 16.3
and 16.5, (a) the rights and remedies of the Partners and the Managers set forth
in this Agreement are neither mutually exclusive nor exclusive of any right or
remedy provided by law, in equity or otherwise and (b) all legal remedies (such
as monetary damages) as well as all equitable remedies (such as specific
performance) will be available for any breach or threatened breach of any
provision of this Agreement.

 

16.7                           Limitation of Liability.  No party will be liable
to any other party for indirect, consequential or special damages arising out of
a breach by such party of this Agreement, whether based in contract or tort
(including negligence, strict liability or otherwise) and whether or not advised
of the potential for such damages.

 

16.8                           Amendments.  This Agreement may be amended by the
affirmative vote of all Partners; provided, that the General Partner will have
the power, without the affirmative vote of any Limited Partner, to amend this
Agreement solely to reflect the admission, substitution, termination, or
Withdrawal of Limited Partners in accordance with this Agreement.  Any amendment
will become effective upon such approval, unless otherwise provided.  Notice of
any proposed amendment must be delivered to the Partners at least five days in
advance of the meeting at which the amendment will be considered (unless the
approval is evidenced by duly signed minutes of action).  Any duly adopted
amendment to this Agreement is binding upon, and inures to the benefit of, each
Person who holds a Unit at the time of such amendment, without the requirement
that such Person sign the amendment or any republication or restatement of this
Agreement.

 

16.9                           Third-Party Rights.  A Person who is not a party
to this Agreement has no right to enforce or enjoy the benefit of any term of
this Agreement.

 

16.10                     Counterparts.  This Agreement may be signed in
multiple counterparts (or with detachable signature pages).  Each counterpart
will be considered an original instrument, but all of them in the aggregate will
constitute one agreement.  Telecopies of signatures will be given effect for
purposes of the signature page of this Agreement and any amendments to this
Agreement.

 

16.11                     Notice.  All Notices under this Agreement will be in
writing in English and will be either delivered or sent addressed as set forth
on Exhibit A or to such other address as the addressee may hereafter designate
by Notice given to the other parties to this Agreement.  In computing time
periods, the day of Notice will be included.  For Notice purposes, a day means a
calendar day unless otherwise provided in this Agreement.  Any Notices given to
any Partner or Manager in accordance with this Agreement will be deemed to have
been duly given and received:  (a) on the date of receipt if personally
delivered, (b) upon confirmation of transmission by the sender’s facsimile
machine if sent by facsimile transmission or (c) three Business Days after
having been sent by an internationally recognized overnight courier service;
provided, that any Notice regarding a change in address of the sender will not
be deemed to have been duly given and received until actually received.  Any
Notice to be given to a Manager or Partner pursuant to Article 7 will also be
deemed to have been duly given and received on the date such Notice is received
by the Manager or Partner by e-mail transmission to the most recent e-mail
address on file with the Partnership in the case of a Manager or to the e-mail
address set forth on Exhibit A in the case of a Partner.

 

16.12                     Partial Invalidity.  Wherever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law.  However, if for any reason any one or more of the
provisions of this Agreement are held to be invalid, illegal or unenforceable in
any

 

42

--------------------------------------------------------------------------------


 

respect, such action will not affect any other provision of this Agreement.  In
such event, this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained in it.  Should any provision of
this Agreement be or become ineffective for reasons beyond the control of the
parties, the parties will use reasonable efforts to agree upon a new provision
which will as nearly as possible have the same commercial effect as the
ineffective provision.

 

16.13       Costs.  Except as otherwise specified in this Agreement, each of the
parties hereto will pay its own costs, charges and expenses connected with the
preparation and implementation of this Agreement and the transactions
contemplated by it.

 

16.14       Entire Agreement.  This Agreement (including its Exhibits) and the
Contribution Agreement contain the entire agreement and understanding of the
Partners concerning its subject matter.

 

16.15       Benefit.  The contribution obligations of each Partner will inure
solely to the benefit of the other Partner and the Partnership, without
conferring on any other Person any rights of enforcement or other rights.

 

16.16       Binding Effect.  This Agreement is binding upon, and inures to the
benefit of, the Partners, the Managers and Permitted Transferees.

 

16.17       Further Assurances.  Each Partner agrees, without further
consideration, to sign and deliver such other documents of further assurance as
may reasonably be necessary to effectuate the provisions of this Agreement.

 

16.18       Headings.  Article and section titles have been inserted for
convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement.

 

16.19       Terms.  Terms used with initial capital letters will have the
meanings specified, applicable to both singular and plural forms, for all
purposes of this Agreement.  All pronouns (and any variation) will be deemed to
refer to the masculine, feminine or neuter, as the identity of the Person may
require.  The singular or plural includes the other, as the context requires or
permits.  The word “include” (and any variation) is used in an illustrative
sense rather than a limiting sense.  The word “day” means a calendar day.

 

16.20       Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware.  Any conflict or apparent
conflict between this Agreement and the Act will be resolved in favor of this
Agreement, except as otherwise required by the Act.

 

16.21       English Language.  If this Agreement or the Certificate is
translated into Japanese for the convenience of the parties or some of them, the
English language version hereof/thereof will for all purposes be deemed to be
the definitive and binding version thereof.

 

16.22       LMI Guarantee.  LMI hereby agrees that it will cause each LMI
Partner to perform its obligations under this Agreement and guarantees to SC
Partner (as a primary obligor and not as a surety only) the performance by each
of them of all of their obligations from time to time in force under the terms
of this Agreement for so long as any of them is a Partner.  Notwithstanding the
foregoing, LMI’s guarantee will terminate with respect to a Partner at such time
that the Partner ceases to be an Affiliate of LMI or Parent pursuant to a
transaction permitted by this Agreement.

 

16.23       Registration Rights Agreement.  If at any time, JCOM proposes to
file a Registration Statement (as defined in the Registration Rights Agreement)
under the U.S. Securities Act of 1933, as

 

43

--------------------------------------------------------------------------------


 

amended, with respect to any JCOM Shares, the Partnership, SC Partner and LMI
Partner will promptly and in good faith negotiate amendments to this Agreement
to permit SC Partner to direct the Partnership to exercise its piggyback
registration rights or its rights to participate in any demand registration
initiated by any Original Shareholder (as defined in the Registration Rights
Agreement) and/or up to four of its demand registration rights under the
Registration Rights Agreement in connection with subsequent sales by the
Partnership of JCOM Shares on SC Partner’s behalf in accordance with the
provisions of Article 13 so that such sales can be made under any Registration
Statement to the extent permitted under the Registration Rights Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement of Limited Partnership as of the date first set
forth above.

 

GENERAL PARTNER:

LIBERTY JAPAN, INC.

 

 

 

 

 

By:

/s/ Elizabeth Markowski

 

Name:

Elizabeth Markowski

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Signature Page Cont’d.

 

LIMITED PARTNERS:

SUMITOMO CORPORATION

 

 

 

 

 

By:

Authorized Signatory

 

Name:

 

 

Title:

 

 

 

 

LIBERTY JAPAN, INC.

 

 

 

 

 

By:

/s/ Elizabeth Markowski

 

Name:

Elizabeth Markowski

 

Title:

Senior Vice President

 

 

 

LIBERTY JUPITER, INC.

 

 

 

 

 

By:

/s/ Elizabeth Markowski

 

Name:

Elizabeth Markowski

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Signature Page Cont’d.

 

Solely with respect to Section 16.22:

 

 

 

LGI INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Elizabeth Markowski

 

Name:

Elizabeth Markowski

 

Title:

Senior Vice President

 

 

 

Acknowledged by:

 

 

 

LGI/SUMISHO SUPER MEDIA, LP

 

 

 

BY: LIBERTY JAPAN, INC., its general partner

 

 

 

 

 

By:

/s/ Elizabeth Markowski

 

Name:

Elizabeth Markowski

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

 

Names and Addresses of the Partnership and the Partners

 

 

 

Exhibit B

 

Capital Contributions and Units

 

 

 

Exhibit C

 

Transfer Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Names and Addresses of the Partnership, the Partners and the Managers

 

LGI/Sumisho Super Media, LP:

 

 

 

 

 

c/o LGI International, Inc.

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112 USA

 

 

Attention:

Graham Hollis

 

 

Fax:

+1 303 220 6669

 

 

e-mail address: ghollis@lgi.com

 

 

 

 

 

with copies to:

 

 

 

 

 

Attention:

Elizabeth Markowski, Esq. (at the same address)

 

 

Fax:

+1 303 220 6691

 

 

e-mail address: liz@lgi.com

 

 

 

 

 

General Partner

 

 

Liberty Japan, Inc.

 

 

Liberty Jupiter, Inc.

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112 USA

 

 

Attention:

Graham Hollis

 

 

Fax:

+1 303 220 6669

 

 

e-mail address: ghollis@lgi.com

 

 

 

 

 

with copies to:

 

 

 

 

 

Attention:

Elizabeth Markowski, Esq. (at the same address)

 

 

Fax:

+1 303 220 6691

 

 

e-mail address: liz@lgi.com

 

 

 

 

 

and

 

 

 

 

 

Sherman & Howard L.L.C.

 

 

633 17th Street, Suite 3000

 

 

Denver, Colorado 80202 USA

 

 

Attention:

Joanne Norris

 

 

Fax:

+1 303 298 0940

 

 

e-mail address: jnorris@sah.com

 

 

 

 

 

Sumitomo Corporation:

 

 

 

 

 

1-8-11 Harumi

 

 

Chuo-ku, Tokyo 104-8610 Japan

 

 

Attention:

Daisuke Mikogami

 

 

Fax:

+81 3 5166 4605

 

 

e-mail address: daisuke.mikogami@ sumitomocorp.co.jp

 

 

 

A-1

--------------------------------------------------------------------------------


 

with copies to:

 

 

 

 

 

Attention:

Naoki Saito (at the same address)

 

 

 

General Manager/Legal

 

 

 

Media, Electronics & Network Business Unit

 

 

Fax:

+81 3 5166 6308

 

 

e-mail address: naoki.saito@sumitomocorp.co.jp

 

 

 

 

 

and

 

 

 

 

 

Morgan, Lewis & Bockius LLP

 

 

24th Floor, Roppongi Hills Mori Tower

 

 

6-10-1, Roppongi

 

 

Minato-ku, Tokyo 106-6124 Japan

 

 

Attention:

Lisa Yano

 

 

Fax:

+81 3 4578 2507

 

 

 

 

 

Managers:

 

 

 

 

 

LMI Partner

 

 

Mr. Bernie Dvorak

 

 

Liberty Media International, Inc.

 

 

12300 Liberty Boulevard

 

 

Englewood, CO 80112 USA

 

 

Fax:

+1 303 220 4222

 

 

e-mail address: bdvorak@lgi.com

 

 

 

 

 

SC Partner

 

 

Mr. Naoki Saito

 

 

1-8-11 Harumi

 

 

Chuo-ku, Tokyo 104-8610 Japan

 

 

Fax:

+81 3 5166 6308

 

 

e-mail address: naoki.saito@sumitomocorp.co.jp

 

 

 

 

 

GP Representative:

 

 

 

 

 

Mike Erickson

 

 

c/o LGI International, Inc.

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112 USA

 

 

e-mail address: merickson@lgi.com

 

 

 

 

 

with copies to:

 

 

 

 

 

Attention:

Elizabeth Markowski, Esq. (at the same address)

 

 

Fax:

+1 303 220 6691

 

 

e-mail address: liz@lgi.com

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Ownership of

LGI/Sumisho Super Media, LP

as of October 23, 2009

 

 

 

Type of Interest

 

Percentage
Interest

 

Units

 

Capital Account

 

Liberty Japan, Inc.

 

General Partner

 

Less than .1%

 

1

 

 

 

Sumitomo Corporation

 

Limited Partner

 

41.342

%

1,648,402

 

 

*

Liberty Japan, Inc.

 

Limited Partner

 

51.751

%**

2,063,435

 

 

*



**

Liberty Jupiter, Inc.

 

Limited Partner

 

6.907

%

275,400

 

 

*

Totals:

 

 

 

100

%

3,987,238

 

 

 

 

--------------------------------------------------------------------------------

*  As of October 23, 2009, the Capital Account of each Partner is an amount
equal to the number of Units held by such Partner, multiplied by the closing
price of a JCOM Share as reported by the JASDAQ on October 23, 2009, and then
converted into U.S. dollars at a mutually agreed published exchange rate on
October 23, 2009.

 

**  The Percentage Interest shown is, and the total Capital Account of Liberty
Japan, Inc. is, the total Percentage Interest and total Capital Account of
Liberty Japan, Inc., including that portion of its Percentage Interest and
Capital Account attributable to the Unit held by it in its capacity as General
Partner.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Transfer Agreement

 

The undersigned Transferor hereby transfers and
assigns                          Units in LGI/Sumisho Super Media, LP, a
Delaware limited partnership, which represents a [general][limited] partnership
interest to                                                      , as
Transferee.  The Capital Account of the Transferor that is attributable to the
transferred Units will carry over to the Transferee.  The Units transferred are
subject to all of the terms and conditions of the Limited Partnership Agreement
of LGI/Sumisho Super Media, LP, dated October 23, 2009, as such Agreement may be
amended (the “LP Agreement”).  As a Transferee of such Units, the undersigned
agrees to be bound as a party to the LP Agreement (which, as it may be amended,
is hereby incorporated by reference).

 

 

 

Transferor:

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

Transferee:

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

Address:

 

 

 

 

 

Taxpayer ID Number:

 

 

Telephone Number:

 

 

Fax Number:

 

C-1

--------------------------------------------------------------------------------